EXHIBIT 10.2
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
Guarantee and Collateral Agreement
 
Dated as of May 23, 2012
 
made by
 
GLOBAL TELECOM & TECHNOLOGY, INC.
 
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
PACKETEXCHANGE (USA), INC.
 
PACKETEXCHANGE, INC.
 
WBS CONNECT LLC
 
NLAYER COMMUNICATIONS, INC.
 
TEK CHANNEL CONSULTING, LLC
 
GTT GOVERNMENT SERVICES, LLC
 
and the other Grantors referred to herein,
 


 


 
in favor of
 


 
SILICON VALLEY BANK,
as Administrative Agent


 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 
Page
 
SECTION 1.
DEFINED TERMS 
1

 
 
1.1
Definitions 
1

 
1.2
Other Definitional Provisions 
5

 
SECTION 2.
GUARANTEE 
5

 
 
2.1
Guarantee 
5

 
2.2
Right of Contribution 
6

 
2.3
No Subrogation 
6

 
2.4
Amendments, etc 
6

 
2.5
Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor Consents 
7

 
2.6
Reinstatement 
9

 
2.7
Payments 
9

 
SECTION 3.
GRANT OF SECURITY INTEREST 
9

 
 
3.1
Grant of Security Interests 
9

 
3.2
Grantors Remains Liable 
10

 
3.3
Perfection and Priority 
11

 
SECTION 4.
REPRESENTATIONS AND WARRANTIES 
12

 
 
4.1
Title; No Other Liens 
12

 
4.2
Perfected Liens 
13

 
4.3
Jurisdiction of Organization; Chief Executive Office and Locations of Books 
13

 
4.4
Inventory and Equipment 
13

 
4.5
Farm Products 
13

 
4.6
Pledged Collateral 
13

 
4.7
Investment Accounts 
14

 
4.8
Receivables 
14

 
4.9
Intellectual Property 
14

 
4.10
Instruments 
14

 
4.11
Letter of Credit Rights 
15

 
4.12
Commercial Tort Claims 
15

 
SECTION 5.
COVENANTS 
15

 
 
5.1
Delivery of Instruments, Certificated Securities and Chattel Paper 
15

 
5.2
Maintenance of Insurance 
15

 
5.3
Maintenance of Perfected Security Interest; Further Documentation 
15

 
5.4
Changes in Locations, Name, Etc 
16

 
5.5
Notices 
16

 
5.6
Instruments; Investment Property 
16

 
5.7
Securities Accounts; Deposit Accounts 
17

 
5.8
Intellectual Property 
18

 
5.9
Receivables 
19

 
5.10
Defense of Collateral 
19

 
5.11
Preservation of Collateral 
19

 
5.12
Compliance with Laws, Etc 
19



 
i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page
 


 
5.13
Location of Books and Chief Executive Office 
19

 
5.14
Location of Collateral 
19

 
5.15
Maintenance of Records 
19

 
5.16
Disposition of Collateral 
19

 
5.17
Liens 
19

 
5.18
Expenses 
19

 
5.19
Leased Premises; Collateral Held by Warehouseman, Bailee, Etc 
19

 
5.20
Chattel Paper 
20

 
5.21
Commercial Tort Claims 
20

 
5.22
Letter-of-Credit Rights 
20

 
5.23
Shareholder Agreements and Other Agreements 
20

 
SECTION 6.
REMEDIAL PROVISIONS 
20

 
 
6.1
Certain Matters Relating to Receivables 
20

 
6.2
Communications with Obligors; Grantors Remain Liable 
21

 
6.3
Investment Property 
21

 
6.4
Proceeds to be Turned Over To Administrative Agent 
22

 
6.5
Application of Proceeds 
23

 
6.6
Code and Other Remedies 
23

 
6.7
Registration Rights 
23

 
6.8
Intellectual Property License 
24

 
6.9
Deficiency 
24

 
SECTION 7.
THE ADMINISTRATIVE AGENT 
24

 
 
7.1
Administrative Agent’s Appointment as Attorney-in-Fact, etc 
25

 
7.2
Duty of Administrative Agent 
26

 
7.3
Authority of Administrative Agent 
26

 
SECTION 8.
MISCELLANEOUS 
27

 
 
8.1
Amendments in Writing 
27

 
8.2
Notices 
27

 
8.3
No Waiver by Course of Conduct; Cumulative Remedies 
27

 
8.4
Enforcement Expenses; Indemnification 
27

 
8.5
Successors and Assigns 
27

 
8.6
Set Off 
28

 
8.7
Counterparts 
28

 
8.8
Severability 
28

 
8.9
Section Headings 
28

 
8.10
Integration 
28

 
8.11
GOVERNING LAW 
28

 
8.12
Submission To Jurisdiction; Waivers 
28

 
8.13
Acknowledgements 
29

 
8.14
Additional Grantors 
29

 
8.15
Releases 
29

 
8.16
WAIVER OF JURY TRIAL 
30



 


 
ii

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)




SCHEDULES
 
Schedule 1                      Notice Addresses
Schedule 2                      Investment Property
Schedule 3                      Perfection Matters
Schedule 4                      Jurisdictions of Organization and Chief
Executive Offices, etc.
Schedule 5                      Equipment and Inventory Locations
Schedule 6                      Intellectual Property
Schedule 7                      Letter of Credit Rights
Schedule 8                      Commercial Tort Claims


 
ANNEXES
 
Annex 1                      Form of Assumption Agreement
Annex 2                      Form of Pledge Supplement
 


 
iii

--------------------------------------------------------------------------------

 


GUARANTEE AND COLLATERAL AGREEMENT
 
This GUARANTEE AND COLLATERAL AGREEMENT (this “Agreement”), dated as of May 23,
2012, is made by each of the signatories hereto (together with any other entity
that may become a party hereto as provided herein, each a “Grantor” and,
collectively, the “Grantors”), in favor of SILICON VALLEY BANK (“SVB”), as
administrative agent (together with its successors, in such capacity, the
“Administrative Agent”) for the banks and other financial institutions or
entities (each a “Lender” and, collectively, the “Lenders”) from time to time
parties to that certain Credit Agreement, dated as of the date hereof (as
amended, amended and restated, supplemented, restructured or otherwise modified,
renewed or replaced from time to time, the “Credit Agreement”), among GLOBAL
TELECOM AND TECHNOLOGY, INC., a Delaware corporation (“GTTI”), GLOBAL TELECOM &
TECHNOLOGY AMERICAS, INC., a Virginia corporation (“GTTA”), PACKETEXCHANGE
(USA), INC., a Delaware corporation (“PEUSA”), PACKETEXCHANGE, INC., a Delaware
corporation (“PEINC”), WBS CONNECT LLC, a Colorado limited liability company
(“WBS”), NLAYER COMMUNICATIONS, INC., an Illinois corporation (“nLAYER”), (GTTI,
GTTA, PEUSA, PEINC, WBS and nLAYER are hereinafter referred to, individually, as
a “Borrower” and collectively, jointly and severally, as the “Borrowers”), the
Guarantors party thereto, the Lenders party thereto and the Administrative
Agent.
 
INTRODUCTORY STATEMENTS
 
WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;
 
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective business;
 
WHEREAS, Borrowers and each Grantor have executed and delivered a certain Second
Amended and Restated Unconditional Guaranty to SVB, dated as of the date hereof
(as may be amended, restated, or otherwise modified from time to time, the
“European Guaranty), pursuant to which the Loan Parties agreed to guaranty all
of the obligations and liabilities (the “European Guaranty Obligations”) of
GTT-EMEA, LTD., a private limited liability company incorporated and registered
in England and Wales with offices located at 5th Floor, Morley House, 26 Holborn
Viaduct, London EC1A 2AT (“EMEA”), PACKETEXCHANGE (IRELAND) LIMITED, a company
incorporated and existing under the laws of Ireland with registered number
373202, and whose registered address is 24-26 City Quay, Dublin 2 Ireland
(“PEIRL”) and PACKETEXCHANGE (EUROPE) LIMITED, a private limited company
incorporated and registered in England and Wales under company number 05164474
(“PELTD” and together with EMEA and PEIRL, individually and collectively,
jointly and severally, the “European Borrower”), owed to SVB pursuant to that
certain Amended and Restated Loan and Security Agreement by and between European
Borrower and Bank dated as of June 29, 2011 (as may be amended, restated, or
otherwise modified from time to time, the “European Loan Agreement”);
 
WHEREAS the European Guaranty Obligations are secured by the Collateral granted
to Agent and the Lenders hereunder;
 
WHEREAS, certain of the Qualified Counterparties may enter into Specified Swap
Agreements with the Borrowers;
 
WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor derives substantial direct and indirect benefit from the
extensions of credit under the Credit Agreement and from the Specified Swap
Agreements; and
 


 
1

--------------------------------------------------------------------------------

 


WHEREAS, it is a condition precedent to the Closing Date that the Grantors shall
have executed and executed and delivered this Agreement in favor of the
Administrative Agent for the ratable benefit of the Secured Parties.
 
NOW, THEREFORE, in consideration of the above premises, the parties hereto
hereby agree as follows:
 
SECTION 1.   Defined Terms.
 
1.1           Definitions.
 
(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the respective meanings given to such terms
in the Credit Agreement, and the following terms are used herein as defined in
the UCC:  Account, Certificated Security, Chattel Paper, Commercial Tort Claim,
Commodity Account, Document, Equipment, Farm Products, Fixtures, General
Intangible, Goods, Instrument, Inventory, Letter-of-Credit Rights, Money,
Securities Account and Supporting Obligation.
 
(b)           The following terms shall have the following meanings:
 
“Agreement”:  as defined in the preamble hereto.
 
“Books”: all books, records and other written, electronic or other documentation
in whatever form maintained now or hereafter by or for any Grantor in connection
with the ownership of its assets or the conduct of its business or evidencing or
containing information relating to the Collateral, including:  (a) ledgers;
(b) records indicating, summarizing, or evidencing such Grantor’s assets
(including Inventory and Rights to Payment), business operations or financial
condition; (c) computer programs and software; (d) computer discs, tapes, files,
manuals, spreadsheets; (e) computer printouts and output of whatever kind;
(f) any other computer prepared or electronically stored, collected or reported
information and equipment of any kind; and (g) any and all other rights now or
hereafter arising out of any contract or agreement between such Grantor and any
service bureau, computer or data processing company or other Person charged with
preparing or maintaining any of such Grantor’s books or records or with credit
reporting, including with regard to any of such Grantor’s Accounts.
 
“Borrower” and “Borrowers”:  as defined in the preamble hereto.
 
“Collateral”: as defined in Section 3.1.
 
“Collateral Account”:  any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.
 
“Copyright License”:  any written agreement which (a) names a Grantor as
licensor or licensee (including those listed on Schedule 6), or (b) grants any
right under any Copyright to a Grantor, including any rights to manufacture,
distribute, exploit and sell materials derived from any Copyright.
 
“Copyrights”:  (a) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, together with the
underlying works of authorship (including titles), whether registered or
unregistered and whether published or unpublished (including those listed on
Schedule 6), all computer programs, computer databases, computer program flow
diagrams, source codes, object codes and all tangible property embodying or
incorporating any copyrights, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, all
 


 
2

--------------------------------------------------------------------------------

 


registrations, recordings and applications in the U.S. Copyright Office, and (b)
the right to obtain any renewals thereof.
 
“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including any demand, time, savings, passbook or
like account maintained with a depositary institution.
 
“Discharge of Obligations”: as defined in Section 2.1(d).
 
“European Borrower”: as defined in the Introductory Statements hereto.
 
“European Guaranty”: as defined in the Introductory Statements hereto.
 
“European Guaranty Obligations”: as defined in the Introductory Statements
hereto.
 
“Excluded Assets”: collectively, any Loan Party’s equity ownership interest in
any European Borrower that is from time to time a party to the European Loan
Agreement, provided, however, that any Proceeds, substitutions or replacements
of any Excluded Assets shall not be Excluded Assets (unless such Proceeds,
substitutions or replacements are otherwise, in and of themselves, Excluded
Assets).
 
“Grantor”: as defined in the preamble hereto.
 
“Guarantor”: as defined in Section 2.1(a).
 
“Investment Account”: any of a Securities Account, a Commodity Account or a
Deposit Account.
 
“Investment Property”:  the collective reference to (a) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any voting Capital Stock or other ownership interests of a Material
First Tier Foreign Subsidiary excluded from the definition of “Pledged Stock”),
and (b) whether or not constituting “investment property” as so defined, all
Pledged Notes and all Pledged Collateral.
 
“Issuer”: with respect to any Investment Property, the issuer of such Investment
Property.
 
“Patent License”: any written agreement which (a) names a Grantor as licensor or
licensee and (b) grants to such Grantor any right under a Patent, including the
right to manufacture, use or sell any invention covered in whole or in part by
such Patent, including any such agreements referred to on Schedule 6.
 
“Patents”: (a) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to on Schedule 6, (b) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to on Schedule 6, and (c) all rights to obtain any reissues
or extensions of the foregoing.
 
“Pledged Collateral”: (a) any and all Pledged Stock; (b)  all other Investment
Property of any Grantor; (c) all warrants, options or other rights entitling any
Grantor to acquire any interest in Capital Stock or other securities of the
direct or indirect Subsidiaries of such Grantor or of any other Person; (d) all
Instruments; (e) all securities, property, interest, dividends and other
payments and distributions issued as an addition to, in redemption of, in
renewal or exchange for, in substitution or upon conversion
 


 
3

--------------------------------------------------------------------------------

 


of, or otherwise on account of, any of the foregoing; (f) all certificates and
instruments now or hereafter representing or evidencing any of the foregoing;
(g) all rights, interests and claims with respect to the foregoing, including
under any and all related agreements, instruments and other documents, and
(h) all cash and non-cash proceeds of any of the foregoing, in each case whether
presently existing or owned or hereafter arising or acquired and wherever
located, and as from time to time received or receivable by, or otherwise paid
or distributed to or acquired by, any Grantor.
 
“Pledged Collateral Agreements”: as defined in Section 5.22.
 
“Pledged Notes”: all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor.
 
“Pledged Stock”: all of the issued and outstanding shares of Capital Stock,
whether certificated or uncertificated, of any Grantor’s direct Subsidiaries now
or hereafter owned by any such Grantor and including the Capital Stock listed on
Schedule 2 hereof (as amended or supplemented from time to time); provided that
in no event shall Pledged Stock include any Excluded Assets.
 
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from any Investment Property constituting Collateral
and all collections thereon or distributions or payments with respect thereto.
 
“Receivable”:  any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including any
Account).
 
“Rights to Payment”: any and all of any Grantor’s Accounts and any and all of
any Grantor’s rights and claims to the payment or receipt of money or other
forms of consideration of any kind in, to and under or with respect to its
Chattel Paper, Documents, General Intangibles, Instruments, Investment Property,
Letter-of-Credit Rights, Proceeds and Supporting Obligations.
 
“Secured Obligations”: collectively, the “Obligations”, as such term is defined
in the Credit Agreement; including, without limitation, the European Guaranty
Obligations.
 
“Secured Parties”: means the Administrative Agent, the Issuing Lender, the Swing
Line Lender, each Lender and any Qualified Counterparty with whom any Borrower
enters into a Specified Swap Agreement.
 
“Trademark License”:  any written agreement which (a) names a Grantor as
licensor or licensee and (b) grants to such Grantor any right to use any
Trademark, any such agreement referred to on Schedule 6.
 
“Trademarks”: (a) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos,
Internet domain names and other source or business identifiers, and all goodwill
associated therewith, now existing or hereafter adopted or acquired, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the U.S. Patent and Trademark Office or in any similar
office or agency of the United States, any State thereof or any other country or
any political subdivision thereof, or otherwise, and all common-law rights
related thereto, including, without limitation, any of the foregoing referred to
on Schedule 6, and (b) the right to obtain all renewals thereof.
 


 
4

--------------------------------------------------------------------------------

 


1.2           Other Definitional Provisions.  The rules of interpretation set
forth in Section 1.2 of the Credit Agreement are by this reference incorporated
herein, mutatis mutandis, as if set forth herein in full.
 
SECTION 2.   Guarantee.
 
2.1           Guarantee.
 
(a)           Each Grantor, including the Borrowers, who has executed this
Agreement as of the date hereof, together with each Subsidiary of any Grantor
who accedes to this Agreement as a Grantor after the date hereof pursuant to
Section 6.12 of the Credit Agreement (each a “Guarantor” and, collectively, the
“Guarantors”), hereby, jointly and severally, unconditionally and irrevocably,
guarantees to the Administrative Agent, for the ratable benefit of the Secured
Parties and their respective successors, indorsees, transferees and assigns, the
prompt and complete payment and performance by the Borrowers and the other Loan
Parties when due (whether at the stated maturity, by acceleration or otherwise)
of the Secured Obligations.  In furtherance of the foregoing, and without
limiting the generality thereof, each Guarantor agrees as follows:
 
(i)           each Guarantor’s liability hereunder shall be the immediate,
direct, and primary obligation of such Guarantor and shall not be contingent
upon the Administrative Agent’s or any Secured Party’s exercise or enforcement
of any remedy it or they may have against any Borrower, any other Guarantor, any
other Person, or all or any portion of the Collateral; and
 
(ii)           the Administrative Agent may enforce this guaranty
notwithstanding the existence of any dispute between any of the Secured Parties
and any Borrower or any other Guarantor with respect to the existence of any
Event of Default.
 
(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).
 
(c)           Each Guarantor agrees that the Secured Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any other
Secured Party hereunder.
 
(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Secured Obligations (including, without
limitation, the European Guaranty Obligations), shall have been satisfied by
payment in full, in cash, no Letter of Credit shall be outstanding, and all of
the Commitments are terminated (the “Discharge of Obligations”), notwithstanding
that from time to time during the term of the Credit Agreement the outstanding
amount of the Secured Obligations under the Credit Agreement may be zero.
 
(e)           No payment made by any Borrower, any Guarantor, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other Secured Party from any Borrower, any Guarantor, any other
guarantor or any other Person by virtue of any action or proceeding or any
setoff or appropriation or application at any time or from time to time in
reduction of or in payment of the Secured Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Secured Obligations or any payment received or
collected from such Guarantor in respect of the Secured Obligations), remain
liable for the Secured Obligations up to the
 


 
5

--------------------------------------------------------------------------------

 


maximum liability of such Guarantor hereunder until the Discharge of
Obligations.
 
2.2           Right of Contribution.  If in connection with any payment made by
any Guarantor hereunder any rights of contribution arise in favor of such
Guarantor against one or more other Guarantors, such rights of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.
 
2.3           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any setoff or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against any Borrower or any other Guarantor or any Collateral or
guarantee or right of offset held by the Administrative Agent or any other
Secured Party for the payment of the Secured Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, in each case, until the Discharge of Obligations.  If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
prior to the Discharge of Obligations, such amount shall be held by such
Guarantor in trust for the Administrative Agent and the other Secured Parties,
shall be segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied in such order as set forth
in Section 8.3 of the Credit Agreement irrespective of the occurrence or the
continuance of any Event of Default.
 
2.4           Amendments, etc. with respect to the Secured Obligations.  Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Secured
Obligations made by the Administrative Agent or any other Secured Party may be
rescinded by the Administrative Agent or such Secured Party and any of the
Secured Obligations continued, and the Secured Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
other Secured Party, and the Credit Agreement, the other Loan Documents, the
Specified Swap Agreements and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all of
the Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any other Secured Party for the payment of the Secured
Obligations may be sold, exchanged, waived, surrendered or released.  Neither
the Administrative Agent nor any other Secured Party shall have any obligation
to protect, secure, perfect or insure any Lien at any time held by it as
security for the Secured Obligations or for the guarantee contained in this
Section 2 or any property subject thereto.
 
2.5           Guarantee Absolute and Unconditional; Guarantor Waivers; Guarantor
Consents.  Each Guarantor waives any and all notice of the creation, renewal,
extension or accrual of any of the Secured Obligations and notice of or proof of
reliance by the Administrative Agent or any other Secured Party upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Secured Obligations, and any of them, shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Borrowers and any of the Guarantors on the one
hand, and the Administrative Agent and the other Secured Parties, on the other
hand, likewise shall be conclusively
 


 
6

--------------------------------------------------------------------------------

 


presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 2.  Each Guarantor further waives:
 
(a)           diligence, presentment, protest, demand for payment and notice of
default or nonpayment to or upon any Borrower or any of the other Guarantors
with respect to the Secured Obligations;
 
(b)           any right to require any Secured Party to marshal assets in favor
of any Borrower, such Guarantor, any other Guarantor or any other Person, to
proceed against any Borrower, any other Guarantor or any other Person, to
proceed against or exhaust any of the Collateral, to give notice of the terms,
time and place of any public or private sale of personal property security
constituting the Collateral or other collateral for the Secured Obligations or
to comply with any other provisions of Section 9-611 of the New York UCC (or any
equivalent provision of any other applicable law) or to pursue any other right,
remedy, power or privilege of any Secured Party whatsoever;
 
(c)           the defense of the statute of limitations in any action hereunder
or for the collection or performance of the Secured Obligations;
 
(d)           any defense arising by reason of any lack of corporate or other
authority or any other defense of any Borrower, such Guarantor or any other
Person;
 
(e)           any defense based upon the Administrative Agent’s or any Secured
Party’s errors or omissions in the administration of the Secured Obligations;
 
(f)           any rights to set-offs and counterclaims;
 
(g)           any defense based upon an election of remedies (including, if
available, an election to proceed by nonjudicial foreclosure) which destroys or
impairs the subrogation rights of such Guarantor or the right of such Guarantor
to proceed against any Borrower or any other obligor of the Secured Obligations
for reimbursement; and
 
(h)           without limiting the generality of the foregoing, to the fullest
extent permitted by law, any defenses or benefits that may be derived from or
afforded by applicable law that limit the liability of or exonerate guarantors
or sureties, or which may conflict with the terms of this Agreement.
 
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (i) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Secured Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any other Secured Party, (ii) any defense, setoff or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrowers or any other Person against the
Administrative Agent or any other Secured Party, (iii) any other circumstance
whatsoever (with or without notice to or knowledge of any Borrower or such
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of any Borrower and the Guarantors for the Secured
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance, (iv) any Insolvency
Proceeding with respect to any Borrower, any Guarantor or any other Person, (v)
any merger, acquisition, consolidation or change in structure of any Borrower,
any Guarantor or any other Person, or any sale, lease, transfer or other
disposition of any or all of the assets or Voting Stock of any Borrower, any
Guarantor or any other Person, (vi) any assignment permitted pursuant to Section
10.6 of the Credit Agreement, of any Secured Party’s interests in and rights
under this Guaranty or the other Loan Documents, including any Secured Party’s
right to receive payment of the Secured Obligations, or any assignment permitted
pursuant to Section 10.6 of the Credit Agreement, of any Secured Party’s
interests
 


 
7

--------------------------------------------------------------------------------

 


in and to any of the Collateral, (vi) any Secured Party’s vote, claim,
distribution, election, acceptance, action or inaction in any Insolvency
Proceeding related to any of the Secured Obligations, and (vii) any other
guaranty, whether by such Guarantor or any other Person, of all or any part of
the Secured Obligations or any other indebtedness, obligations or liabilities of
any Guarantor to any Secured Party.
 
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent or any other Secured
Party may, but shall be under no obligation to make a similar demand on or
otherwise pursue such rights and remedies as it may have against any Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Secured Obligations or any right of offset with respect
thereto.  Any failure by the Administrative Agent or any other Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from any Borrower, any other Guarantor or any other Person or to
realize upon any such collateral security or guarantee or to exercise any such
right of offset, or any release of any Borrower, any other Guarantor or any
other Person or any such collateral security, guarantee or right of offset,
shall not relieve any Guarantor of any obligation or liability hereunder, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any other Secured
Party against any Guarantor.  For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.
 
Each Guarantor further unconditionally consents and agrees that, without notice
to or further assent from any Guarantor: (a) the principal amount of the Secured
Obligations may be increased or decreased and additional indebtedness or
obligations of the Borrowers or any other Persons under the Loan Documents may
be incurred, by one or more amendments, modifications, renewals or extensions of
any Loan Document or otherwise; (b) the time, manner, place or terms of any
payment under any Loan Document may be extended or changed, including by an
increase or decrease in the interest rate on any Secured Obligation or any fee
or other amount payable under such Loan Document, by an amendment, modification
or renewal of any Loan Document or otherwise; (c) the time for the Borrowers’
(or any other Loan Party’s) performance of or compliance with any term, covenant
or agreement on its part to be performed or observed under any Loan Document may
be extended, or such performance or compliance waived, or failure in or
departure from such performance or compliance consented to, all in such manner
and upon such terms as the Administrative Agent may deem proper; (d) in addition
to the Collateral, the Secured Parties may take and hold other security (legal
or equitable) of any kind, at any time, as collateral for the Secured
Obligations, and may, from time to time, in whole or in part, exchange, sell,
surrender, release, subordinate, modify, waive, rescind, compromise or extend
such security and may permit or consent to any such action or the result of any
such action, and may apply such security and direct the order or manner of sale
thereof; (e) any Secured Party may discharge or release, in whole or in part,
any other Guarantor or any other Loan Party or other Person liable for the
payment and performance of all or any part of the Secured Obligations, and may
permit or consent to any such action or any result of such action, and shall not
be obligated to demand or enforce payment upon any of the Collateral, nor shall
any Secured Party be liable to any Guarantor for any failure to collect or
enforce payment or performance of the Secured Obligations from any Person or to
realize upon the Collateral, and (f) the Secured Parties may request and accept
other guaranties of the Secured Obligations and any other indebtedness,
obligations or liabilities of the Borrowers or any other Loan Party to any
Secured Party and may, from time to time, in whole or in part, surrender,
release, subordinate, modify, waive, rescind, compromise or extend any such
guaranty and may permit or consent to any such action or the result of any such
action; in each case (a) through (f), as the Secured Parties may deem advisable,
and without impairing, abridging, releasing or affecting this Agreement.
 
2.6           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any
 


 
8

--------------------------------------------------------------------------------

 


other Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any such Guarantor or any substantial part of its
respective property, or otherwise, all as though such payments had not been
made.
 
2.7           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Administrative Agent without setoff or
counterclaim in Dollars at the Funding Office.
 
SECTION 3.    GRANT OF SECURITY INTEREST
 
3.1           Grant of Security Interests.  Each Grantor hereby grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a security
interest in all of the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest and wherever located
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations (including, without
limitation, Obligations arising under the European Loan Agreement):
 
(a)           all Accounts;
 
(b)           all Chattel Paper;
 
(c)           all Commercial Tort Claims;
 
(d)           all Deposit Accounts;
 
(e)           all Documents;
 
(f)           all Equipment;
 
(g)           all Fixtures;
 
(h)           all General Intangibles;
 
(i)           all Goods;
 
(j)           all Instruments;
 
(k)           all Intellectual Property;
 
(l)           all Inventory;
 
(m)           all Investment Property (including all Pledged Collateral);
 
(n)           all Letter-of-Credit Rights;
 
(o)           all Money;
 
(p)           all Books and records pertaining to the Collateral
 
(q)           all other property not otherwise described above; and
 


 
9

--------------------------------------------------------------------------------

 


(r)           to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing; provided, however,
that notwithstanding anything to the contrary contained in clauses (a) through
(q) above, the security interests created by this Agreement shall not extend to,
and the term “Collateral” (including all of the individual items comprising
Collateral) shall not include, any Excluded Assets.
 
Notwithstanding any of the other provisions set forth in this Section 3, this
Agreement shall not constitute a grant of a security interest in any property to
the extent that such grant of a security interest is prohibited by any
Requirement of Law of a Governmental Authority or constitutes a breach or
default under or results in the termination of or requires any consent not
obtained under, any contract, license, agreement, instrument or other document
evidencing or giving rise to such property, except (i) to the extent that the
terms in such contract, license, instrument or other document providing for such
prohibition, breach, default or termination, or requiring such consent are not
permitted under the terms and conditions of the Credit Agreement or (ii) to the
extent that such Requirement of Law or the term in such contract, license,
agreement, instrument or other document providing for such prohibition, breach,
default or termination or requiring such consent is ineffective under
Section 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor provision or
provisions) of any relevant jurisdiction or any other applicable law (including
the Bankruptcy Code) or principles of equity; provided, however, that such
security interest shall attach immediately at such time as such Requirement of
Law is not effective or applicable, or such prohibition, breach, default or
termination is no longer applicable or is waived, and to the extent severable,
shall attach immediately to any portion of the Collateral that does not result
in such consequences; and provided, further, that no United States intent-to-use
trademark or service mark application shall be included in the Collateral to the
extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
intent-to-use trademark or service mark application under Federal law.  After
such period, each Grantor acknowledges that such interest in such trademark or
service mark application shall be subject to a security interest in favor of the
Administrative Agent and shall be included in the Collateral.
 
3.2           Grantors Remains Liable.  Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under any contracts,
agreements and other documents included in the Collateral, to the extent set
forth therein, to perform all of its duties and obligations thereunder to the
same extent as if this Agreement had not been executed, (b) the exercise by the
Administrative Agent of any of the rights granted to the Administrative Agent
hereunder shall not release any Grantor from any of its duties or obligations
under any such contracts, agreements and other documents included in the
Collateral, and (c) neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability under any such contracts, agreements and
other documents included in the Collateral by reason of this Agreement, nor
shall the Administrative Agent or any other Secured Party be obligated to
perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any such contract, agreement or other document
included in the Collateral hereunder.
 
3.3           Perfection and Priority.
 
(a)           Financing Statements.  Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent (and its counsel and its agents) to
file or record at any time and from time to time any financing statements and
other filing or recording documents or instruments with respect to the
Collateral and each Grantor shall execute and deliver to the Administrative
Agent and each Grantor hereby authorizes the Administrative Agent (and its
counsel and its agents) to file (with or without the signature of such Grantor)
at any time and from time to time, all amendments to financing statements,
continuation financing statements, termination statements, security agreements
relating to the Intellectual Property, assignments, fixture filings, affidavits,
reports notices and all other documents and instruments, in such form and in
such offices as the Administrative Agent or the Required Lenders determine
appropriate to perfect and continue perfected, maintain the priority of or
provide notice of the
 


 
10

--------------------------------------------------------------------------------

 


Administrative Agent’s security interest in the Collateral under and to
accomplish the purposes of this Agreement.  Each Grantor authorizes the
Administrative Agent to use the collateral description “all personal property,
whether now owned or hereafter acquired” or any other similar collateral
description in any such financing statements.  Each Grantor hereby ratifies and
authorizes the filing by the Administrative Agent (and its counsel and its
agents) of any financing statement with respect to the Collateral made prior to
the date hereof.
 
(b)           Transfer of Security Interest Other Than by Delivery.  If for any
reason Pledged Collateral cannot be delivered to or for the account of the
Administrative Agent as provided in Section 5.6(b), each applicable Grantor
shall promptly take such other steps as may be necessary or as shall be
reasonably requested from time to time by the Administrative Agent to effect a
transfer of a perfected first priority security interest in and pledge of the
Pledged Collateral to the Administrative Agent for itself and on behalf of and
for the ratable benefit of the other Secured Parties pursuant to the UCC.  To
the extent practicable, each such Grantor shall thereafter deliver the Pledged
Collateral to or for the account of the Administrative Agent as provided in
Section 5.6(b).
 
(c)           Intellectual Property.  (i)  Each Grantor shall, in addition to
executing and delivering this Agreement, take such other action as may be
necessary, or as the Administrative Agent may reasonably request, to perfect the
Administrative Agent’s security interest in the Intellectual
Property.  (ii) Promptly following the creation or other acquisition of any
Intellectual Property by any Grantor after the date hereof which is registered
or becomes registered or the subject of an application for registration with the
U.S. Copyright Office or the U.S. Patent and Trademark Office, as applicable,
such Grantor shall modify this Agreement by amending Schedule 6 to include any
Intellectual Property which becomes part of the Collateral and which was not
included on Schedule 6 as of the date hereof and record an amendment to this
Agreement with the U.S. Copyright Office or the U.S. Patent and Trademark
Office, as applicable, and take such other action as may be necessary, or as the
Administrative Agent or the Required Lenders may reasonably request, to perfect
the Administrative Agent’s security interest in such Intellectual Property.
 
(d)           Bailees.  Any Person (other than the Administrative Agent) at any
time and from time to time holding all or any portion of the Collateral shall be
deemed to, and shall, hold the Collateral as the agent of, and as pledge holder
for, the Administrative Agent.  At any time and from time to time, the
Administrative Agent may give notice to any such Person holding all or any
portion of the Collateral that such Person is holding the Collateral as the
agent and bailee of, and as pledge holder for, the Administrative Agent, and
obtain such Person’s written acknowledgment thereof.  Without limiting the
generality of the foregoing, each Grantor will join with the Administrative
Agent in notifying any Person who has possession of any Collateral of the
Administrative Agent’s security interest therein and shall use commercially
reasonable efforts to obtain an acknowledgment from such Person that it is
holding the Collateral for the benefit of the Administrative Agent.
 
(e)           Control.  Each Grantor will cooperate with the Administrative
Agent in obtaining control (as defined in the UCC) of Collateral consisting of
any Deposit Accounts, Electronic Chattel Paper, Investment Property or
Letter-of-Credit Rights, including delivery of control agreements, as the
Administrative Agent may reasonably request, to perfect and continue perfected,
maintain the priority of or provide notice of the Administrative Agent’s
security interest in such Collateral.
 
(f)           Additional Subsidiaries.  In the event that any Grantor acquires
rights in any Subsidiary (other than a Foreign Subsidiary which is not a
Material First Tier Foreign Subsidiary) after the date hereof, it shall deliver
to the Administrative Agent a completed pledge supplement, substantially in the
form of Annex 2 (the “Pledge Supplement”), together with all schedules thereto,
reflecting the pledge of the Capital Stock of such new Subsidiary (except to the
extent such Capital Stock consists of Excluded Assets).  Notwithstanding the
foregoing, it is understood and agreed that the security interest of
 


 
11

--------------------------------------------------------------------------------

 


the Administrative Agent shall attach to the Pledged Collateral related to such
Subsidiary immediately upon any Grantor’s acquisition of rights therein and
shall not be affected by the failure of any Grantor to deliver a Pledge
Supplement.
 
SECTION 4.    REPRESENTATIONS AND WARRANTIES
 
In addition to the representations and warranties of the Grantors set forth in
the Credit Agreement, which are incorporated herein by this reference, and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each other Secured Party that:
 
4.1           Title; No Other Liens.  Except for the Liens permitted to exist on
the Collateral by Section 7.3 of the Credit Agreement, such Grantor owns each
item of the Collateral in which a Lien is granted by it free and clear of any
and all Liens and other claims of others.  No financing statement, fixture
filing or other public notice with respect to all or any part of the Collateral
is on file or of record or will be filed in any public office, except such as
have been filed as permitted by the Credit Agreement.  For the avoidance of
doubt, it is understood and agreed that each Grantor may, as part of its
business, grant licenses to third parties to use Intellectual Property owned or
developed by such Grantor.  For purposes of this Agreement and the other Loan
Documents, such licensing activity shall not constitute a “Lien” on such
Intellectual Property.  The Administrative Agent and each other Secured Party
understands that any such licenses may be exclusive to the applicable licensees,
and such exclusivity provisions may limit the ability of the Administrative
Agent to utilize, sell, lease or transfer the related Intellectual Property or
otherwise realize value from such Intellectual Property pursuant hereto.
 
4.2           Perfected Liens.  The security interests granted to the
Administrative Agent pursuant to this Agreement (a) upon completion of the
filings and other actions specified on Schedule 3 (which, in the case of all
filings and other documents referred to on said Schedule, have been delivered to
the Administrative Agent in completed and duly (if applicable) executed form)
will constitute valid perfected security interests in all of the Collateral in
favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, as collateral security for the Secured Obligations, enforceable in
accordance with the terms hereof against any creditors of any Grantor and any
Persons purporting to purchase any Collateral from any Grantor, and (ii) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Liens permitted by the Credit Agreement which have priority over the
Liens of the Administrative Agent on the Collateral (for the ratable benefit of
the Secured Parties) by operation of law, and in the case of Collateral other
than Pledged Collateral, Liens permitted by Section 7.3 of the Credit
Agreement.  Unless an Event of Default has occurred and is continuing, each
Grantor has the right to remove the Fixtures in which such Grantor has an
interest within the meaning of Section 9-334(f)(2) of the UCC.
 
4.3           Jurisdiction of Organization; Chief Executive Office and Locations
of Books.  On the date hereof, such Grantor’s jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business, as
the case may be, are specified on Schedule 4.  All locations where Books
pertaining to the Rights to Payment of such Grantor are kept, including all
equipment necessary for accessing such Books and the names and addresses of all
service bureaus, computer or data processing companies and other Persons keeping
any Books or collecting Rights to Payment for such Grantor, are set forth in
Schedule 4.
 
4.4           Inventory and Equipment.  On the date hereof (a) the Inventory and
(b) the Equipment (other than mobile goods) are kept at the locations listed on
Schedule 5.
 
4.5           Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.
 


 
12

--------------------------------------------------------------------------------

 


4.6           Pledged Collateral.  (a) All of the Pledged Stock held by such
Grantor has been duly and validly issued, and is fully paid and non-assessable,
subject in the case of Pledged Stock constituting partnership interests or
limited liability company membership interests to future assessments required
under applicable law and any applicable partnership or operating agreement,
(b) such Grantor is or, in the case of any such additional Pledged Collateral
will be, the legal record and beneficial owner thereof, (c) in the case of
Pledged Stock of a Subsidiary of such Grantor or Pledged Collateral of such
Grantor constituting Instruments issued by a Subsidiary of such Grantor, there
are no restrictions on the transferability of such Pledged Collateral or such
additional Pledged Collateral to the Administrative Agent or with respect to the
foreclosure, transfer or disposition thereof by the Administrative Agent, except
as provided under applicable securities or “Blue Sky” laws, (d) the Pledged
Stock pledged by such Grantor constitute all of the issued and outstanding
shares of Capital Stock of each Issuer owned by such Grantor (except for
Excluded Assets), and such Grantor owns no securities convertible into or
exchangeable for any shares of Capital Stock of any such Issuer that do not
constitute Pledged Stock hereunder, (e) any and all Pledged Collateral
Agreements which affect or relate to the voting or giving of written consents
with respect to any of the Pledged Stock pledged by such Grantor have been
disclosed to the Administrative Agent, and (f) as to each such Pledged
Collateral Agreement relating to the Pledged Stock pledged by such Grantor, (i)
to the best knowledge of such Grantor, such Pledged Collateral Agreement
contains the entire agreement between the parties thereto with respect to the
subject matter thereof and is in full force and effect in accordance with its
terms, (ii) to the best knowledge of such Grantor party thereto, there exists no
material violation or material default under any such Pledged Collateral
Agreement by such Grantor or the other parties thereto, and (iii) such Grantor
has not knowingly waived or released any of its material rights under or
otherwise consented to a material departure from the terms and provisions of any
such Pledged Collateral Agreement.
 
4.7           Investment Accounts.  Schedule 2 sets forth under the headings
“Securities Accounts” and “Commodity Accounts”, respectively, all of the
Securities Accounts and Commodity Accounts in which such Grantor has an
interest.  Except as disclosed to the Administrative Agent, such Grantor is the
sole entitlement holder of each such Securities Account and Commodity Account,
and such Grantor has not consented to, and is not otherwise aware of, any Person
(other than the Administrative Agent) having “control” (within the meanings of
Sections 8-106 and 9-106 of the UCC) over, or any other interest in, any such
Securities Account or Commodity Account or any securities or other property
credited thereto;
 
(a)           Schedule 2 sets forth under the heading “Deposit Accounts” all of
the Deposit Accounts in which such Grantor has an interest and, except as
otherwise disclosed to the Administrative Agent, such Grantor is the sole
account holder of each such Deposit Account and such Grantor has not consented
to, and is not otherwise aware of, any Person (other than the Administrative
Agent) having either sole dominion and control (within the meaning of common
law) or “control” (within the meaning of Section 9-104 of the UCC) over, or any
other interest in, any such Deposit Account or any money or other property
deposited therein; and
 
(b)           In each case to the extent requested by the Administrative Agent,
such Grantor has taken all actions necessary or desirable to: (i) establish the
Administrative Agent’s “control” (within the meanings of Sections 8-106 and
9-106 of the UCC) over any Certificated Securities (as defined in Section 9-102
of the UCC); (ii) establish the Administrative Agent’s “control” (within the
meanings of Sections 8106 and 9106 of the UCC) over any portion of the
Investment Accounts constituting Securities Accounts, Commodity Accounts,
Securities Entitlements or Uncertificated Securities (each as defined in Section
9-102 of the UCC); (iii) establish the Administrative Agent’s “control” (within
the meaning of Section 9-104 of the UCC) over all Deposit Accounts; and (iv)
deliver all Instruments (as defined in Section 9-102 of the UCC) to the
Administrative Agent to the extent required hereunder.
 
4.8           Receivables.   No amount payable to such Grantor under or in
connection with any Receivable or other Right to Payment is evidenced by any
Instrument (other than checks, drafts or other
 


 
13

--------------------------------------------------------------------------------

 


Instruments that will be promptly deposited in an Investment Account) or Chattel
Paper which has not been delivered to the Administrative Agent.  None of the
account debtors or other obligors in respect of any Receivable in excess of
$100,000 in the aggregate is the government of the United States or any agency
or instrumentality thereof.
 
4.9           Intellectual Property.  Schedule 6 lists all registrations and
applications for Intellectual Property (including registered Copyrights,
Patents, Trademarks and all applications therefor) as well as all Copyright
Licenses, Patent Licenses and Trademark Licenses, in each case owned by such
Grantor in its own name on the date hereof.  Except as set forth in Schedule 6,
on the date hereof, none of the Intellectual Property is the subject of any
licensing or franchise agreement pursuant to which such Grantor is the licensor
or franchisor.
 
4.10           Instruments.  (i) Such Grantor has not previously assigned any
interest in any Instruments (including but not limited to the Pledged Notes)
held by such Grantor (other than such interests as will be released on or before
the date hereof), and (ii) no Person other than such Grantor owns an interest in
such Instruments (whether as joint holders, participants or otherwise).
 
4.11           Letter of Credit Rights.  Such Grantor does not have any
Letter-of-Credit Rights except as set forth in Schedule 7 or as have been
notified to the Administrative Agent in accordance with Section 5.21.
 
4.12           Commercial Tort Claims.  Such Grantor does not have any
Commercial Tort Claims except as set forth in Schedule 8 or as have been
notified to the Administrative Agent in accordance with Section 5.20.
 
SECTION 5.    COVENANTS
 
In addition to the covenants of the Grantors set forth in the Credit Agreement,
which are incorporated herein by this reference, each Grantor covenants and
agrees with the Administrative Agent and the other Secured Parties that, from
and after the date of this Agreement until the Discharge of Obligations:
 
5.1           Delivery of Instruments, Certificated Securities and Chattel
Paper.  If any amount payable under or in connection with any of the Collateral
shall be or become evidenced by any Instrument (other than checks, drafts or
other Instruments that will be promptly deposited in an Investment Account),
Certificated Security or Chattel Paper evidencing an amount in excess of
$100,000, such Instrument, Certificated Security or Chattel Paper shall be
promptly delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.
 
5.2           Maintenance of Insurance.
 
(a)           Such Grantor will maintain, with financially sound and reputable
companies, insurance policies (i) insuring the Inventory and Equipment against
loss by fire, explosion, theft and such other casualties as may be reasonably
satisfactory to the Administrative Agent and (ii) insuring such Grantor, the
Administrative Agent and the other Secured Parties against liability for
personal injury and property damage relating to such Inventory and Equipment,
such policies to be in such form and amounts and having such coverage as may be
reasonably satisfactory to the Administrative Agent and the other Secured
Parties.
 
(b)           All such insurance shall (i) provide that no cancellation,
material reduction in amount or material change in coverage thereof shall be
effective until at least thirty (30) days after receipt
 


 
14

--------------------------------------------------------------------------------

 


by the Administrative Agent of written notice thereof, (ii) name the
Administrative Agent as an additional insured party or loss payee, (iii) to the
extent available on commercially reasonable terms, and if reasonably requested
by the Administrative Agent, include a breach of warranty clause and (iv) be
reasonably satisfactory in all other respects to the Administrative Agent.
 
(c)           The Borrowers shall deliver to the Administrative Agent a report
of a reputable insurance broker with respect to such insurance substantially
concurrently with each delivery of the Borrowers’ audited annual financial
statements and such supplemental reports with respect thereto as the
Administrative Agent may from time to time reasonably request.
 
5.3           Maintenance of Perfected Security Interest; Further Documentation.
 
(a)           Such Grantor shall maintain the security interests of the
Administrative Agent (for the benefit of the Secured Parties) created by this
Agreement as perfected security interests having at least the priority described
in Section 4.2 and shall defend such security interests against the claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to dispose of the Collateral.
 
(b)           Such Grantor will furnish to the Administrative Agent from time to
time statements and schedules further identifying and describing the assets and
property of such Grantor and such other reports in connection therewith as the
Administrative Agent may reasonably request, all in reasonable detail.
 
(c)           At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) filing any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, Investment Accounts, Letter-of-Credit
Rights and any other relevant Collateral, taking any actions necessary to enable
the Administrative Agent to obtain “control” (within the meaning of the UCC)
with respect thereto to the extent required hereunder.
 
5.4           Changes in Locations, Name, Etc.  Such Grantor will not, except
upon fifteen (15) days’ (or such shorter period as may be agreed to by the
Administrative Agent) prior written notice to the Administrative Agent and
delivery to the Administrative Agent of (a) all additional executed financing
statements and other documents reasonably requested by the Administrative Agent
to maintain the validity, perfection and priority of the security interests
provided for herein, and (b) if applicable, a written supplement to Schedule 4
showing the relevant new jurisdiction of organization, location of chief
executive office or sole place of business, as appropriate:
 
(i)           change its jurisdiction of organization, identification number
from the jurisdiction of organization (if any) or the location of its chief
executive office or sole place of business, as appropriate, from that referred
to in Section 4.3;
 
(ii)           change its name; or
 
(iii)           locate any Collateral in any state or other jurisdiction other
than those in which such Grantor operates as of the Closing Date.
 


 
15

--------------------------------------------------------------------------------

 


5.5           Notices.  Such Grantor will advise the Administrative Agent
promptly, in reasonable detail, of:
 
(a)           any Lien (other than Liens permitted under Section 7.3 of the
Credit Agreement) on any of the Collateral; and
 
(b)           the occurrence of any other event which could reasonably be
expected to have a material adverse effect on the aggregate value of the
Collateral or on the security interests created hereby.
 
5.6           Instruments; Investment Property.
 
(a)           Upon the request of the Administrative Agent, such Grantor will
(i) immediately deliver to the Administrative Agent, or an agent designated by
it, appropriately endorsed or accompanied by appropriate instruments of transfer
or assignment, all Instruments, Documents, Chattel Paper and certificated
securities with respect to any Investment Property held by such Grantor, all
letters of credit of such Grantor, and all other Rights to Payment held by such
Grantor at any time evidenced by promissory notes, trade acceptances or other
instruments, and (ii) provide such notice, obtain such acknowledgments and take
all such other action, with respect to any Chattel Paper, Documents and
Letter-of-Credit Rights held by such Grantor, as the Administrative Agent shall
reasonably specify.
 
(b)           If such Grantor shall become entitled to receive or shall receive
any certificate (including any certificate representing a dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights in respect of the Capital Stock of any Issuer, whether in addition to,
in substitution of, as a conversion of, or in exchange for, any Pledged
Collateral, or otherwise in respect thereof, such Grantor shall accept the same
as the agent of the Administrative Agent and the other Secured Parties, hold the
same in trust for the Administrative Agent and the other Secured Parties and
deliver the same forthwith to the Administrative Agent in the exact form
received, duly indorsed by such Grantor to the Administrative Agent, if
required, together with an undated stock power covering such certificate duly
executed in blank by such Grantor and with, if the Administrative Agent so
requests, signature guaranteed, to be held by the Administrative Agent, subject
to the terms hereof, as additional collateral security for the Secured
Obligations; provided that in no event shall this Section 5.6(b) apply to any
Excluded Assets.  Any sums paid upon or in respect of the Investment Property
upon the liquidation or dissolution of any Issuer shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be paid over to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Secured
Obligations.  If any sums of money or property so paid or distributed in respect
of such Investment Property shall be received by such Grantor, such Grantor
shall, until such money or property is paid or delivered to the Administrative
Agent, unless otherwise subject to a perfected security interest in favor of the
Administrative Agent, hold such money or property in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor, as additional collateral security for the Secured Obligations.
 
(c)           In the case of any Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Capital
Stock issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.6(a) and
(b) with respect to the Pledged Collateral issued by it and (iii) the terms of
Sections 6.3(c) and 6.7 shall apply to it, mutatis
 


 
16

--------------------------------------------------------------------------------

 


mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 with respect to the Capital Stock issued by it.
 
5.7           Securities Accounts; Deposit Accounts.
 
(a)           With respect to any Securities Account, such Grantor shall cause
any applicable securities intermediary maintaining such Securities Account to
show on its books that the Administrative Agent is the entitlement holder with
respect to such Securities Account, and, if requested by the Administrative
Agent, cause such securities intermediary to enter into an agreement in form and
substance satisfactory to the Administrative Agent with respect to such
Securities Account pursuant to which such securities intermediary shall agree to
comply with the Administrative Agent’s “entitlement orders” without further
consent by such Grantor, as requested by the Administrative Agent; and
 
(b)           with respect to any Deposit Account, such Grantor shall enter into
and shall cause the depositary institution maintaining such account to enter
into an agreement in form and substance reasonably satisfactory to the
Administrative Agent pursuant to which the Administrative Agent shall be granted
“control” (within the meaning of Section 9-104 of the UCC) over such Deposit
Account.
 
(c)           The Administrative Agent agrees that it will only communicate
“entitlement orders” with respect to the Deposit Accounts and Securities
Accounts of the Grantors after the occurrence and during the continuance of an
Event of Default.
 
(d)           Such Grantor shall give the Administrative Agent immediate notice
of the establishment of any new Deposit Account and of any new Securities
Account established by such Grantor with respect to any Investment Property held
by such Grantor.
 
5.8           Intellectual Property.
 
(a)           Such Grantor (either itself or through licensees) will (i)
continue to use each material Trademark in order to maintain such material
Trademark in full force free from any claim of abandonment for non-use, (ii)
maintain as in the past the quality of products and services offered under each
such material Trademark, (iii) use each such material Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (iv) not adopt or use any mark which is
confusingly similar or a colorable imitation of any such material Trademark
unless the Administrative Agent, for the ratable benefit of the Secured Parties,
shall obtain, to the extent available, a perfected security interest in such
mark pursuant to this Agreement, and (v) not (and not knowingly permit any
licensee or sublicensee thereof to) do any act or knowingly omit to do any act
whereby any such material Trademark may become invalidated or impaired in any
way.
 
(b)           Such Grantor (either itself or through licensees) will not do any
act, or omit to do any act, whereby any material Patent may become forfeited,
abandoned or dedicated to the public.
 
(c)           Such Grantor (either itself or through licensees) will not (and
will not permit any licensee or sublicensee thereof to) do any act or knowingly
omit to do any act whereby any such material Copyrights may become invalidated
or otherwise impaired.  Such Grantor will not (either itself or through
licensees) do any act whereby any material portion of such Copyrights may fall
into the public domain.
 
(d)           Such Grantor (either itself or through licensees) will not do any
act that knowingly uses any material Intellectual Property to infringe the
intellectual property rights of any other Person.
 


 
17

--------------------------------------------------------------------------------

 


(e)           Such Grantor will notify the Administrative Agent promptly if it
knows, or has reason to know, that any application or registration relating to
any material Intellectual Property may become forfeited, abandoned or dedicated
to the public, or of any material adverse determination or development
(including, without limitation, the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor’s ownership of, or the validity of, any material
Intellectual Property or such Grantor’s right to register the same or to own and
maintain the same.
 
(f)           Whenever such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file an application for the registration
of any Patent or Trademark with the U.S. Patent and Trademark Office or any
similar office or agency in any other country or political subdivision thereof,
such Grantor shall report (i) the initial application to and (ii) the
corresponding grant, if any, of the Patent or Trademark from the U.S. Patent and
Trademark Office to the Administrative Agent, each within forty-five (45) days
after the last day of the fiscal quarter in which such filing or grant, as
applicable, occurs.  Whenever such Grantor, either by itself or through any
agent, employee, licensee or designee, shall file an application for the
registration of any Copyright with the U.S. Copyright Office, such Grantor shall
report the filing of the initial application to the Administrative Agent not
less than fourteen (14) days prior to such filing.  Upon request of the
Administrative Agent, other than in respect of intent-to-use trademark or
service mark applications, such Grantor shall execute and deliver, and have
recorded, any and all agreements, instruments, documents, and papers as the
Administrative Agent may reasonably request to evidence the Administrative
Agent’s and the other Secured Parties’ security interest in any Copyright,
Patent or Trademark and the goodwill and general intangibles of such Grantor
relating thereto or represented thereby.
 
(g)           Such Grantor will take all reasonable and necessary steps,
including, without limitation, in any proceeding before the U.S. Patent and
Trademark Office, the U.S. Copyright Office or any similar office or agency in
any other country or any political subdivision thereof, to maintain and pursue
each material application (and to obtain the relevant registration) and to
maintain each registration of the material U.S. Intellectual Property, including
filing of applications for renewal, affidavits of use and affidavits of
incontestability.
 
(h)           In the event that any material Intellectual Property is infringed,
misappropriated or diluted by a third party, such Grantor shall take such
actions as such Grantor shall reasonably deem appropriate under the
circumstances to protect such Intellectual Property.
 
5.9           Receivables.  Other than in the ordinary course of business
consistent with its past practice, such Grantor will not (a) grant any extension
of the time of payment of any Receivable, (b) compromise or settle any
Receivable for less than the full amount thereof, (c) release, wholly or
partially, any Person liable for the payment of any Receivable, (d) allow any
credit or discount whatsoever on any Receivable or (e) amend, supplement or
modify any Receivable in any manner that could adversely affect the value
thereof.
 
5.10           Defense of Collateral.  Grantors will appear in and defend any
action, suit or proceeding which may affect to a material extent its title to,
or right or interest in, or the Administrative Agent’s right or interest in, any
material portion of the Collateral.
 
5.11           Preservation of Collateral.  Grantors will do and perform all
reasonable acts that may be necessary and appropriate to maintain, preserve and
protect the Collateral.
 


 
18

--------------------------------------------------------------------------------

 


5.12           Compliance with Laws, Etc. Such Grantor will comply in all
material respects with all laws, regulations and ordinances, and all policies of
insurance, relating in a material way to the possession, operation, maintenance
and control of the Collateral.
 
5.13           Location of Books and Chief Executive Office.  Such Grantor will:
(a) keep all Books pertaining to the Rights to Payment of such Grantor at the
locations set forth in Schedule 4; and (b) give at least fifteen (15) days’
prior written notice to the Administrative Agent of any changes in any location
where Books pertaining to the Rights to Payment of such Grantor are kept,
including any change of name or address of any service bureau, computer or data
processing company or other Person preparing or maintaining any such Books or
collecting Rights to Payment for such Grantor.
 
5.14           Location of Collateral.  Such Grantor will:  (a) keep the
Collateral held by such Grantor at the locations set forth in Schedule 5 or at
such other locations as may be disclosed in writing to the Administrative Agent
pursuant to clause (b) and will not remove any such Collateral from such
locations (other than in connection with sales of Inventory in the ordinary
course of such Grantor’s business, the movement of Collateral as part of such
Grantor’s supply chain and in the ordinary course of such Grantor’s business,
other dispositions permitted by Section 5.16 and Section 7.5 of the Credit
Agreement and movements of Collateral from one disclosed location to another
disclosed location within the United States), except upon at least 15 days’
prior written notice of any removal to the Administrative Agent; and (b) give
the Administrative Agent at least fifteen (15) days’ prior written notice of any
change in the locations set forth in Schedule 5.
 
5.15           Maintenance of Records.  Such Grantor will keep separate,
accurate and complete Books with respect to Collateral held by such Grantor,
disclosing the Administrative Agent’s security interest hereunder.
 
5.16           Disposition of Collateral.  Such Grantor will not surrender or
lose possession of (other than to the Administrative Agent), sell, lease, rent,
or otherwise dispose of or transfer any of the Collateral held by such Grantor
or any right or interest therein, except to the extent permitted by the Loan
Documents.
 
5.17           Liens.  Such Grantor will keep the Collateral held by such
Grantor free of all Liens except Liens permitted under Section 7.3 of the Credit
Agreement.
 
5.18           Expenses.  Such Grantor will pay all expenses of protecting,
storing, warehousing, insuring, handling and shipping the Collateral held by
such Grantor, to the extent the failure to pay any such expenses could
reasonably be expected to materially and adversely affect the value of the
Collateral.
 
5.19           Leased Premises; Collateral Held by Warehouseman, Bailee,
Etc.  At the Administrative Agent’s request, such Grantor will use commercially
reasonable efforts to obtain from each Person from whom such Grantor leases any
premises, and from each other Person at whose premises any Collateral held by
such Grantor is at any time present (including any bailee, warehouseman or
similar Person), any such collateral access, subordination, landlord waiver,
bailment, consent and estoppel agreements as the Administrative Agent may
require, in form and substance satisfactory to the Administrative Agent.
 
5.20           Chattel Paper.  Such Grantor will not create any Chattel Paper
without placing a legend on such Chattel Paper acceptable to the Administrative
Agent indicating that the Administrative Agent has a security interest in such
Chattel Paper.  Such Grantor will give the Administrative Agent immediate notice
if such Grantor at any time holds or acquires an interest in any Chattel Paper,
including any Electronic Chattel Paper and shall comply, in all respects, with
the provisions of Section 5.1 hereof.
 


 
19

--------------------------------------------------------------------------------

 


5.21           Commercial Tort Claims.  Such Grantor will give the
Administrative Agent prompt notice if such Grantor shall at any time hold or
acquire any Commercial Tort Claim.
 
5.22           Letter-of-Credit Rights.  Such Grantor will give the
Administrative Agent prompt notice if such Grantor shall at any time hold or
acquire any Letter-of-Credit Rights.
 
5.23           Shareholder Agreements and Other Agreements.
 
(a)           Such Grantor shall comply with all of its obligations under any
shareholders agreement, operating agreement, partnership agreement, voting
trust, proxy agreement or other agreement or understanding (collectively, the
“Pledged Collateral Agreements”) to which it is a party and shall enforce all of
its rights thereunder, except, with respect to any such Pledged Collateral
Agreement relating to any Pledged Collateral issued by a Person other than a
Subsidiary of a Grantor, to the extent the failure to enforce any such rights
could reasonably be expected to materially and adversely affect the value of the
Pledged Collateral to which any such Pledged Collateral Agreement relates.
 
(b)           Such Grantor agrees that no Pledged Stock (i) shall be dealt in or
traded on any securities exchange or in any securities market, (ii) shall
constitute an investment company security, or (iii) shall be held by such
Grantor in a Securities Account.
 
(c)           Subject to the terms and conditions of the Credit Agreement,
including Sections 7.3 and 7.5 thereof, such Grantor shall not vote to enable or
take any other action to: (i) amend or terminate, or waive compliance with any
of the terms of, any such Pledged Collateral Agreement, certificate or articles
of incorporation, bylaws or other organizational documents in any way that
materially and adversely affects the validity, perfection or priority of the
Administrative Agent’s security interest therein.
 
SECTION 6.    REMEDIAL PROVISIONS
 
Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that, from and after the date of this Agreement until the
Discharge of Obligations:
 
6.1           Certain Matters Relating to Receivables.
 
(a)           The Administrative Agent hereby authorizes each Grantor to collect
such Grantor’s Receivables, and the Administrative Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default.  If required by the Administrative Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two (2) Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the
Administrative Agent if required, in a Collateral Account over which the
Administrative Agent has control, subject to withdrawal by the Administrative
Agent for the account of the Secured Parties only as provided in Section 6.5,
and (ii) until so turned over, shall be held by such Grantor in trust for the
Administrative Agent and the other Secured Parties, segregated from other funds
of such Grantor.  After the occurrence and during the continuance of an Event of
Default, each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.
 
(b)           At the Administrative Agent’s request, after the occurrence of an
Event of Default, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including, without limitation,
all original orders, invoices and shipping receipts.
 


 
20

--------------------------------------------------------------------------------

 


6.2           Communications with Obligors; Grantors Remain Liable.
 
(a)           The Administrative Agent in its own name or in the name of others
may at any time after the occurrence and during the continuance of an Event of
Default communicate with obligors under the Receivables to verify with them to
the Administrative Agent’s satisfaction the existence, amount and terms of any
Receivables.
 
(b)           Upon the request of the Administrative Agent, at any time after
the occurrence and during the continuance of an Event of Default, each Grantor
shall notify obligors on the Receivables that the Receivables have been assigned
to the Administrative Agent for the ratable benefit of the Secured Parties and
that payments in respect thereof shall be made directly to the Administrative
Agent.
 
(c)           Anything herein to the contrary notwithstanding, each Grantor
shall remain liable under each of the Receivables to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise thereto.  Neither the
Administrative Agent nor any other Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) by reason
of or arising out of this Agreement or the receipt by the Administrative Agent
or any Lender of any payment relating thereto, nor shall the Administrative
Agent nor any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
 
6.3           Investment Property.
 
(a)           Unless an Event of Default shall have occurred and be continuing
and the Administrative Agent shall have given written notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Collateral and all payments
made in respect of the Pledged Notes to the extent not prohibited by the Credit
Agreement, and to exercise all voting and corporate or other organizational
rights with respect to the Investment Property of such Grantor; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which, in the Administrative Agent’s reasonable
discretion, would materially impair the Collateral or which would be
inconsistent with or result in any violation of any provision of the Credit
Agreement, this Agreement or any other Loan Document.
 
(b)           If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right (A) to receive any and all cash dividends, payments or other Proceeds paid
in respect of the Investment Property (including the Pledged Collateral) of any
or all of the Grantors and make application thereof to the Secured Obligations
in the order set forth in Section 6.5, and (B) to exchange uncertificated
Pledged Collateral for certificated Pledged Collateral and to exchange
certificated Pledged Collateral for certificates of larger or smaller
denominations, for any purpose consistent with this Agreement (in each case to
the extent such exchanges are permitted under the applicable Pledged Collateral
Agreements or otherwise agreed upon by the Issuer of such Pledged Collateral),
and (ii) any and all of such Investment Property shall be registered in the name
of the Administrative Agent or its nominee, and the Administrative Agent or its
nominee may thereafter exercise (x) all voting, corporate and other rights
pertaining to such Investment Property at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Investment
 


 
21

--------------------------------------------------------------------------------

 


Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of any such
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of such Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.
 
(c)           Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Collateral or Pledged Notes pledged by such Grantor hereunder to (i)
comply with any instruction received by it from the Administrative Agent in
writing that (x) states that an Event of Default has occurred and is continuing
and (y) is otherwise in accordance with the terms of this Agreement, without any
other or further instructions from such Grantor, and each Grantor agrees that
each Issuer shall be fully protected in so complying, and (ii) unless otherwise
expressly permitted hereby, pay any dividends or other payments with respect to
the Pledged Collateral or, as applicable, the Pledged Notes directly to the
Administrative Agent.
 
(d)           If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall have the right to apply the balance from any Deposit
Account or instruct the bank at which any Deposit Account is maintained to pay
the balance of any Deposit Account to or for the benefit of the Administrative
Agent.
 
6.4           Proceeds to be Turned Over To Administrative Agent.  In addition
to the rights of the Administrative Agent and the other Secured Parties
specified in Section 6.1 with respect to payments of Receivables, if an Event of
Default shall occur and be continuing, all Proceeds received by any Grantor
consisting of cash, checks, Cash Equivalents and other near-cash items shall be
held by such Grantor in trust for the Administrative Agent and the other Secured
Parties, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required).  All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account over which it maintains control, within the meaning of the UCC.  All
Proceeds while held by the Administrative Agent in a Collateral Account (or by
such Grantor in trust for the Administrative Agent and the other Secured
Parties) shall continue to be held as collateral security for all the Secured
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.
 
6.5           Application of Proceeds.  If an Event of Default shall have
occurred and be continuing, at any time at the Administrative Agent’s election,
the Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, in payment of the
Secured Obligations in accordance with Section 8.3 of the Credit Agreement.
 
6.6           Code and Other Remedies.  If an Event of Default shall occur and
be continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Secured Obligations, all rights and remedies of a secured party
under the UCC or any other applicable law.  Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law) to or upon any Grantor or any other Person (all and each
of which demands, defenses, advertisements and notices are hereby waived), may
in such circumstances
 


 
22

--------------------------------------------------------------------------------

 


forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, assign, give option or options
to purchase, or otherwise dispose of and deliver the Collateral or any part
thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
the Administrative Agent or any other Secured Party or elsewhere upon such terms
and conditions as it may deem advisable and at such prices as it may deem best,
for cash or on credit or for future delivery without assumption of any credit
risk.  The Administrative Agent or any other Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released.  Each Grantor further
agrees, at the Administrative Agent’s request, to assemble the Collateral and
make it available to the Administrative Agent at places which the Administrative
Agent shall reasonably select, whether at such Grantor’s premises or
elsewhere.  The Administrative Agent shall apply the net proceeds of any action
taken by it pursuant to this Section 6.6, in accordance with the provisions of
Section 6.5, only after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Collateral or in any way relating to the Collateral or the rights
of the Administrative Agent and the other Secured Parties hereunder, including,
without limitation, reasonable attorneys’ fees and disbursements, to the payment
in whole or in part of the Secured Obligations, in such order as is contemplated
by Section 8.3 of the Credit Agreement, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, including Section 9-615(a)(3) of the UCC, but only to the
extent of the surplus, if any, owing to any Grantor.  To the extent permitted by
applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Administrative Agent or any other Secured Party arising out
of the exercise by any of them of any rights hereunder, except to the extent
caused by the gross negligence or willful misconduct of the Administrative Agent
or such Secured Party or their respective agents.  If any notice of a proposed
sale or other disposition of Collateral shall be required by law, such notice
shall be deemed reasonable and proper if given at least ten (10) days before
such sale or other disposition.
 
6.7           Registration Rights.
 
(a)           If the Administrative Agent shall determine to exercise its right
to sell any or all of the Pledged Stock pursuant to Section 6.6, and if in the
opinion of the Administrative Agent it is necessary or advisable to have the
Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the relevant Grantor will cause the Issuer
thereof to (i) execute and deliver, and cause the directors and officers of such
Issuer to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Stock, or
that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of one year from the
date of the first public offering of the Pledged Stock, or that portion thereof
to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto.  Each Grantor agrees to cause such Issuer to comply with the provisions
of the securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.
 
(b)           Each Grantor recognizes that the Administrative Agent may be
unable to effect a public sale of any or all the Pledged Stock, by reason of
certain prohibitions contained in the Securities Act and applicable state
securities laws or otherwise, and may be compelled to resort to one or more
 


 
23

--------------------------------------------------------------------------------

 


private sales thereof to a restricted group of purchasers which will be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  Subject to its
compliance with state securities laws applicable to private sales. the
Administrative Agent shall be under no obligation to delay a sale of any of the
Pledged Stock for the period of time necessary to permit the Issuer thereof to
register such securities for public sale under the Securities Act, or under
applicable state securities laws, even if such Issuer would agree to do so.
 
(c)           Each Grantor agrees to use commercially reasonable efforts to do
or cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Stock pursuant to this Section 6.7
valid and binding and in compliance with any applicable Requirement of
Law.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section 6.7 will cause irreparable injury to the
Administrative Agent and the other Secured Parties, that the Administrative
Agent and the other Secured Parties have no adequate remedy at law in respect of
such breach and, as a consequence, that each and every covenant contained in
this Section 6.7 shall be specifically enforceable against such Grantor, and
such Grantor hereby waives and agrees not to assert any defenses against an
action for specific performance of such covenants except for a defense that no
Event of Default has occurred under the Credit Agreement.
 
6.8           Intellectual Property License.  Solely for the purpose of enabling
the Administrative Agent to exercise rights and remedies under this Section 6
and at such time as the Administrative Agent shall be lawfully entitled to
exercise such rights and remedies, each Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, an irrevocable,
non-exclusive, worldwide license (exercisable without payment of royalty or
other compensation to such Grantor), subject, in the case of Trademarks, to
sufficient rights to quality control and inspection in favor of such Grantor to
avoid the risk of invalidation of said Trademarks, to use, operate under,
license, or sublicense any Intellectual Property now owned or here­after
acquired by the Grantors.
 
6.9           Deficiency.  Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay its Secured Obligations and the fees and disbursements of
any attorneys employed by the Administrative Agent or any other Secured Party to
collect such deficiency.
 
SECTION 7.    THE ADMINISTRATIVE AGENT
 
Each Grantor covenants and agrees with the Administrative Agent and the other
Secured Parties that:
 
7.1           Administrative Agent’s Appointment as Attorney-in-Fact, etc.
 
(a)           Each Grantor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Administrative Agent the power and
right, on behalf of such Grantor, without notice to or assent by such Grantor,
to do any or all of the following:
 


 
24

--------------------------------------------------------------------------------

 


(i)           in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Administrative Agent for the purpose of collecting any and all such moneys due
under any Receivable or with respect to any other Collateral whenever payable;
 
(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Administrative Agent may request to evidence the Administrative Agent’s and
the other Secured Parties’ security interest in such Intellectual Property and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby;
 
(iii)           pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;
 
(iv)           execute, in connection with any sale provided for in Section 6.6
or 6.7, any endorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and
 
(v)           (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Administrative Agent or as the Administrative Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; (C) sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (D) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (E) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral;
(F) settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the Administrative
Agent may deem appropriate; (G) assign any Copyright, Patent or Trademark (along
with the goodwill of the business to which any such Copyright, Patent or
Trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; and (H) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s and the other Secured Parties’
security interests therein and to effect the intent of this Agreement, all as
fully and effectively as such Grantor might do.
 
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.
 
(b)           If any Grantor fails to perform or comply with any of its
agreements contained herein, the Administrative Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.
 


 
25

--------------------------------------------------------------------------------

 


(c)           The expenses of the Administrative Agent incurred in connection
with actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate per annum equal to the highest rate per annum at which
interest would then be payable on any category of past due ABR Loans under the
Credit Agreement, from the date of payment by the Administrative Agent to the
date reimbursed by the relevant Grantor, shall be payable by such Grantor to the
Administrative Agent on demand.
 
(d)           Each Grantor hereby ratifies all that said attorneys shall
lawfully do or cause to be done by virtue hereof.  All powers, authorizations
and agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
 
7.2           Duty of Administrative Agent.  The Administrative Agent’s sole
duty with respect to the custody, safekeeping and physical preservation of the
Collateral in its possession, under Section 9-207 of the UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account.  Neither the Administrative Agent, any
other Secured Party nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Grantor or
any other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Administrative
Agent and the other Secured Parties hereunder are solely to protect the
Administrative Agent’s and the other Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent or any
other Secured Party to exercise any such powers.  The Administrative Agent and
the other Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct.
 
7.3           Authority of Administrative Agent.  Each Grantor acknowledges that
the rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the other
Secured Parties, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement, to make any inquiry respecting
such authority.
 
SECTION 8.    MISCELLANEOUS
 
8.1           Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.
 
8.2           Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1.
 
8.3           No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent nor any other Secured Party shall by any act (except by a
written instrument pursuant to
 


 
26

--------------------------------------------------------------------------------

 


Section 8.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default, as applicable.  No failure to exercise, nor any delay in exercising, on
the part of the Administrative Agent or any other Secured Party, any right,
power or privilege hereunder shall operate as a waiver thereof.  No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by the Administrative Agent or any other Secured Party of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy which the Administrative Agent or such other Secured
Party would otherwise have on any future occasion.  The rights and remedies
herein provided are cumulative, may be exercised singly or concurrently and are
not exclusive of any other rights or remedies provided by law.
 
8.4           Enforcement Expenses; Indemnification.
 
(a)           Each Guarantor agrees to pay or reimburse the Administrative Agent
and each other Secured Party for all its costs and expenses incurred in
collecting against such Guarantor under the guaranty contained in Section 2 of
this Agreement or otherwise enforcing or preserving any rights under this
Agreement and the other Loan Documents to which such Guarantor is a party,
including the fees and disbursements of counsel (including the allocated fees
and expenses of in-house counsel) to the Administrative Agent and of counsel to
each other Secured Party.
 
(b)           Each Guarantor agrees to pay, and to save the Administrative Agent
and each other Secured Party harmless from, any and all liabilities with respect
to, or resulting from any delay in paying, any and all stamp, excise, sales or
other taxes which may be payable or determined to be payable with respect to any
of the Collateral or in connection with any of the transactions contemplated by
this Agreement.
 
(c)           Each Guarantor agrees to pay, and to save the Administrative Agent
and each other Secured Party harmless from, any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
execution, delivery, enforcement, performance and administration of this
Agreement to the extent the Borrowers would be required to do so pursuant to the
Credit Agreement.
 
(d)           The agreements in this Section 8.4 shall survive repayment of the
Secured Obligations and any other amounts payable under the Credit Agreement and
the other Loan Documents.
 
8.5           Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and each other Secured Party and their respective
successors and assigns; provided that no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent.
 
8.6           Set Off.  Each Grantor hereby irrevocably authorizes the
Administrative Agent and each other Secured Party and any Affiliate thereof at
any time and from time to time after the occurrence and during the continuance
of an Event of Default, without notice to such Grantor or any other Grantor, any
such notice being expressly waived by each Grantor, to setoff and appropriate
and apply any and all deposits (general or special, time or demand, provisional
or final), in any currency, and any other credits, indebtedness or claims, in
any currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by the Administrative Agent or
such Secured Party or such Affiliate to or for the credit or the account of such
Grantor, or any part thereof in such amounts as the Administrative Agent or such
Secured Party may elect, against and on account of the Secured Obligations and
liabilities of such Grantor to the Administrative Agent or such Secured Party
hereunder and under the other Loan Documents and claims of every nature and
description of the Administrative
 


 
27

--------------------------------------------------------------------------------

 


Agent or such Secured Party against such Grantor, in any currency, whether
arising hereunder, under the Credit Agreement, any other Loan Document or
otherwise, as the Administrative Agent or such Secured Party may elect, whether
or not the Administrative Agent or any other Secured Party has made any demand
for payment and although such obligations, liabilities and claims may be
contingent or unmatured.  The rights of the Administrative Agent and each other
Secured Party under this Section 8.6 are in addition to other rights and
remedies (including, without limitation, other rights of setoff) which the
Administrative Agent or such other Secured Party may have.
 
8.7           Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by facsimile and/or electronic mail), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.
 
8.8           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
8.9           Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
 
8.10           Integration.  This Agreement and the other Loan Documents
represent the agreement of the Grantors, the Administrative Agent and the other
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any other Secured Party relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Loan Documents.
 
8.11           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
8.12           Submission to Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:
 
(a)           submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the State and Federal
courts of the District of New York;
 
(b)           consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
 
(d)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and
 


 
28

--------------------------------------------------------------------------------

 


(e)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.12 any special, exemplary, punitive or consequential damages.
 
8.13           Acknowledgements.  Each Grantor hereby acknowledges that:
 
(a)           it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;
 
(b)           neither the Administrative Agent nor any other Secured Party has
any fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Grantors, on the one hand, and the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and
 
(c)           no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among any
of the Secured Parties or among the Grantors and any of the Secured Parties.
 
8.14           Additional Grantors.  Each Domestic Subsidiary of a Grantor that
is required to become a party to this Agreement pursuant to Section 6.12 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
 
8.15           Releases.
 
(a)           Upon the Discharge of Obligations (including, without limitation,
the European Guaranty Obligations), the Collateral shall be released from the
Liens in favor of the Administrative Agent and the other Secured Parties created
hereby, this Agreement shall terminate with respect to the Administrative Agent
and the other Secured Parties, and all obligations (other than those expressly
stated to survive such termination) of each Grantor to the Administrative Agent
or any other Secured Party hereunder shall terminate, all without delivery of
any instrument or performance of any act by any party.  At the sole expense of
any Grantor following any such termination, the Administrative Agent shall
deliver such documents as such Grantor shall reasonably request to evidence such
termination.
 
(b)           If any of the Collateral shall be sold, transferred or otherwise
disposed of by any Grantor in a transaction permitted by Section 7.5 of the
Credit Agreement, then the Administrative Agent, at the request and sole expense
of such Grantor, shall promptly execute and deliver to such Grantor all releases
or other documents reasonably necessary or desirable for the release of the
Liens created hereby on such Collateral, as applicable.  At the request and sole
expense of the Borrowers, a Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Guarantor shall be
sold, transferred or otherwise disposed of to a Person other than a Grantor in a
transaction permitted by Section 7.5 of the Credit Agreement; provided that the
Borrowers shall have delivered to the Administrative Agent, at least ten (10)
days, or such shorter period as the Administrative Agent may agree, prior to the
date of the proposed release, a written request for release identifying the
relevant Guarantor and the terms of the sale or other disposition in reasonable
detail, including the price thereof and any expenses in connection therewith,
together with a certification by the Borrowers stating that such transaction is
in compliance with terms and provisions of the Credit Agreement and the other
Loan Documents.
 
8.16           WAIVER OF JURY TRIAL.  EACH GRANTOR AND THE ADMINISTRATIVE AGENT
EACH HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY
 
[remainder of page intentionally left blank]
 


 
29

--------------------------------------------------------------------------------

 
 
 
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN. WITHOUT INTENDING IN ANY WAY TO LIMIT ANY GRANTOR’S
AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY.
 
[remainder of page intentionally left blank]

 

 
 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
 
GRANTORS:
 
GLOBAL TELECOM & TECHNOLOGY, INC.
 
By   /s/ Michael R.
Bauer                                                                
Name:  Michael R. Bauer
Title:    VP and Controller
 
GLOBAL TELECOM & TECHNOLOGY AMERICAS, INC.
 
By   /s/ Michael R.
Bauer                                                             
Name:  Michael R. Bauer
Title:    VP and Controller
PACKETEXCHANGE, INC.
 
By   /s/ Michael R.
Bauer                                                                
Name:  Michael R. Bauer
Title:    VP and Controller
 
WBS CONNECT, LLC
 
By   /s/ Michael R.
Bauer                                                             
Name:  Michael R. Bauer
Title:    VP and Controller
PACKETEXCHANGE (USA), INC.
 
By   /s/ Michael R.
Bauer                                                                
Name:  Michael R. Bauer
Title:    VP and Controller
nLAYER COMMUNICATIONS, INC.
 
By   /s/ Michael R.
Bauer                                                           
Name:  Michael R. Bauer
Title:    VP and Controller
 
 
 
GTT GLOBAL TELECOM GOVERNMENT SERVICES, LLC, a
Virginia limited liability company
 
By   /s/ Michael R.
Bauer                                                                
Name:  Michael R. Bauer
Title:    VP and Controller
 
TEK CHANNEL CONSULTING, LLC, a
Colorado limited liability company
 
By   /s/ Michael R.
Bauer                                                             
Name:  Michael R. Bauer
Title:    VP and Controller



 
Signature Page 1 to Guarantee and Collateral Agreement

--------------------------------------------------------------------------------

 



 
ADMINISTRATIVE AGENT:
 
SILICON VALLEY BANK
 
 
By /s/ Christopher Leary          
Name: Christopher Leary
Title: Vice President
       
 
 
     


 


 


 
  Signature Page 2 to Guarantee and Collateral Agreement

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
 
NOTICE ADDRESSES OF GUARANTORS
 


 
Guarantor
Notice Address
For each of:
 
Global Telecom & Technology, Inc.
Global Telecom & Technology Americas
WBS Connect, LLC
PacketExchange, Inc.
PacketExchange (USA), Inc.
nLayer Communications, Inc.
TEK Channel Consulting, LLC
GTT Global Telecom Government Services, LLC
 
 
c/o Global Telecom and Technology, Inc.
8484 West Park Drive, Suite 720
McLean, VA 22102
Att: Richard D. Calder, Jr.
Fax (703) 442-5595



 
Schedule 1

--------------------------------------------------------------------------------

 



SCHEDULE 2
 
DESCRIPTION OF INVESTMENT PROPERTY
 


 
Pledged Stock:
 
Grantor
Issuer
Class of Capital
Stock
Certificate
No.
No. of Shares /
Units
Global Telecom &
Technology, Inc.
Global Telecom &
Technology
Americas, Inc.
(“GTTA”)
   
100% of shares in
GTTA
GTTA
WBS Connect, LLC
(“WBS”)
   
100% of the equity
interest in WBS
GTTA
TEK Channel
Consulting, LLC
(“TEK”)
   
100% equity
interests in TEK
GTTA
GTT Global
Telecom
Government
Services, LLC
(“GTTGS”)
   
100% equity
interests in
GTTGS
GTTA
PacketExchange
(USA), Inc
(“PUSA”)
   
100% equity
interests in PUSA
GTTA
PacketExchange, Inc
(“PINC”)
   
100% equity
interests in PINC
GTTA
nLayer
Communications,
Inc (“NLAYER”)
   
100% equity
interests in
NLAYER

 
Pledged Notes:
 
Grantor
Issuer
Date of Issuance
Payee
Principal Amount
         

 


 
 
Securities Accounts:
 
Grantor
Securities Intermediary
Address
Account Number(s)
       

 


 
 
 
Schedule 2

--------------------------------------------------------------------------------

 


 
 
 
Commodity Accounts:
 
Grantor
Commodities
Intermediary
Address
Account Number(s)
       

 
Deposit Accounts:
 
Grantor
Depositary Bank
Address
Account Number(s)
Global Telecom
& Technology
Americas, Inc.
Silicon Valley Bank
 
3003 Tasman Dr.
P.O. Box 276
Santa Clara, CA 95054
3300601931
3300601387
3300864681
3300603961
3300601372
Global Telecom
& Technology,
Inc.
Silicon Valley Bank
 
3003 Tasman Dr.
P.O. Box 276
Santa Clara, CA 95054
3300601372
3300601391
3300861387
3300603976
WBS Connect
LLC
Silicon Valley Bank
Same as above
3300603976
3300603961
nLayer
Communications,
Inc.
Chase Bank
10 South Dearborn,
Chicago IL
761214576
761214592
2912966716



 
Schedule 2

--------------------------------------------------------------------------------

 


SCHEDULE 3
 
FILINGS AND OTHER ACTIONS
REQUIRED TO PERFECT SECURITY INTERESTS
 
 
 
Uniform Commercial Code Filings
 
1.   UCC Financing Statement naming Global Telecom & Technology, Inc. as
“debtor” and the Administrative Agent as “secured party” to be filed with the
Secretary of State of the State of Delaware.
 
2.   UCC Financing Statement naming Global Telecom & Technology Americas, Inc.
as “debtor” and the Administrative Agent as “secured party” to be filed with the
State Corporation Commission of the Commonwealth of Virginia.
 
3.   UCC Financing Statement naming GTT Global Telecom Government Services, LLC
as “debtor” and the Administrative Agent as “secured party” to be filed with the
State Corporation Commission of the Commonwealth of Virginia.
 
4.   UCC Financing Statement naming TEK Channel Consulting, LLC as “debtor” and
the Administrative Agent as “secured party” to be filed with the Secretary of
State of the State of Colorado.
 
5.   UCC Financing Statement naming WBS Connect LLC as “debtor” and the
Administrative Agent as “secured party” to be filed with the Secretary of State
of the State of Colorado.
 
6.   UCC Financing Statement naming PacketExchange, Inc. as “debtor” and the
Administrative Agent as “secured party” to be filed with the Secretary of State
of the State of Delaware.
 
7.   UCC Financing Statement naming PacketExchange (USA), Inc. as “debtor” and
the Administrative Agent as “secured party” to be filed with the Secretary of
State of the State of Delaware.
 
8.    UCC Financing Statement naming nLayer Communications, Inc. as “debtor” and
the Administrative Agent as “secured party” to be filed with the Secretary of
State of the State of Illinois.
 
9.    UCC-3 Termination Statement to be filed with the Secretary of State of the
State of Delaware for the purpose of amending UCC-1 Financing Statement No.
20112544792 filed by Administrative Agent against Global Telecom & Technology,
Inc.
 
10.    UCC-3 Termination Statement to be filed with the State Corporate
Commission in the Commonwealth of Virginia for the purpose of amending UCC-1
Financing Statement No. 11070140902 filed by Administrative Agent against Global
Telecom & Technology Americas, Inc.
 



 
Schedule 3

--------------------------------------------------------------------------------

 




11.    UCC-3 Termination Statement to be filed with the State Corporate
Commission in the Commonwealth of Virginia for the purpose of amending UCC-1
Financing Statement No. 11070140914 filed by Administrative Agent against Global
Telecom & Technology Americas, Inc.
 
12.    UCC-3 Termination Statement to be filed with the Secretary of State of
the State of Colorado for the purpose of amending UCC-1 Financing Statement No.
2011F031954 filed by Administrative Agent against TEK Channel Consulting, LLC.
 
13.    UCC-3 Termination Statement to be filed with the Secretary of State of
the State of Colorado for the purpose of amending UCC-1 Financing Statement No.
2011F031953 filed by Administrative Agent against WBS Connect LLC.
 
14.    UCC-3 Termination Statement to be filed with the Secretary of State of
the State of Delaware for the purpose of amending UCC-1 Financing Statement No.
20112544743 filed by Administrative Agent against PacketExchange, Inc.
 
15.    UCC-3 Termination Statement to be filed with the Secretary of State of
the State of Delaware for the purpose of amending UCC-1 Financing Statement No.
20112544776 filed by Administrative Agent against PacketExchange (USA), Inc.
 
16.    UCC-3 Termination Statement to be filed with the Secretary of State of
the State of Illinois for the purpose of amending UCC-1 Financing Statement No.
17248030 filed by Administrative Agent against nLayer Communications, Inc.
 



 
Schedule 3

--------------------------------------------------------------------------------

 


SCHEDULE 4
 
LOCATION OF JURISDICTION OF ORGANIZATION,
CHIEF EXECUTIVE OFFICE AND LOCATION OF BOOKS
 
 
        Grantor       
Jurisdiction
of
Organization
Organizational
 Identification
       Number      
   Location of
Chief Executive
        Office         
Location of
     Books   
Global Telecom
& Technology
Americas, Inc.
Virginia
3903078
8484 Westpark
Drive, Suite 720
 
McLean, VA
22102
8484 Westpark
Drive, Suite 720
 
McLean, VA
22102
WBS Connect,
LLC
Colorado
2051242510
8484 Westpark
Drive, Suite 720
 
McLean, VA
22102
8484 Westpark
Drive, Suite 720
 
McLean, VA
22102
TEK Channel
Consulting, LLC
Colorado
20021039642
8484 Westpark
Drive, Suite 720
 
McLean, VA
22102
8484 Westpark
Drive, Suite 720
 
McLean, VA
22102
GTT Global
Telecom
Government
Services, LLC
Virginia
S149761
8484 Westpark
Drive, Suite 720
 
McLean, VA
22102
8484 Westpark
Drive, Suite 720
 
McLean, VA
22102
PacketExchange
(USA), Inc.
Delaware
4767185
8484 Westpark
Drive, Suite 720
 
McLean, VA
22102
8484 Westpark
Drive, Suite 720
 
McLean, VA
22102
 
11a Curtain Road,
London, EC2A
3LT UK
 
St 4737, 707
Wilshire Blvd.
 
Los Angeles, CA
90017

 
 
 
Schedule 4

--------------------------------------------------------------------------------

 
 
PacketExchange,
Inc.
Delaware
4115844
8484 Westpark
Drive, Suite 720
 
McLean, VA
22102
8484 Westpark
Drive, Suite 720
 
McLean, VA
22102
 
11a Curtain Road,
London, EC2A
3LT UK
 
St 4737, 707
Wilshire Blvd.
 
Los Angeles, CA
90017
 
nLayer
Communications,
Inc.
Illinois
65816016
8484 Westpark
Drive, Suite 720
 
McLean, VA
22102
8484 Westpark
Drive, Suite 720
 
McLean, VA
22102



 
Schedule 4

--------------------------------------------------------------------------------

 


SCHEDULE 5
 
LOCATIONS OF EQUIPMENT AND INVENTORY
 
Grantor
Address Location
GTTI
8484 Westpark Drive, Suite 720
McLean, VA 22102
 
5th Floor, Morley House,
26 Holborn Viaduct,
London EC1A 2AT,
United Kingdom



 
 
Grantor
 
Address Location
WBS Connect LLC
1 Summer St
Boston, MA 02141
 
11 Great Oaks
San Jose , CA 95119
 
111 5th Ave
Suite 1515
New York, NY 10011
 
111 8th Ave
New York, NY 10011
 
120 E Van Burn
Phoenix, AZ 85003
 
1200 W 7th
Los Angeles, CA 90017
 
1270 Avenue of the Americas
New York, NY 10020
 
14 Corriander
London, UK
14 E 38th St.
New York, NY 10016
 
1540 Broadway
24th FL

 
 
 
Schedule 5

--------------------------------------------------------------------------------

 
 
 

 
New York, NY 10036
 
165 Halsey St
Newark, NJ 07102
 
1850 Pearl St
Denver, CO 80203
 
2001 W 6th Ave
Seattle , WA 98121
 
2109 S Wadsworth Blvd
Lakewood, CO 80226
 
21711 Filigree Ct
Ashburn, VA 20147
 
223 Store Hill Rd
Old Westbury, NY 11568
 
2323 Bryan St
Dallas, TX, 75201
 
255 Caspian Dr
Sunnyvale, CA, 94089
 
26 W 17th St
New York, NY 10011
 
275 Hartz Way
Seacaucus, NJ 07094
 
30 Irving Place
New York, NY 10003
 
300 Bent St
Cambridge, MA 02141
 
350 E Cermak
Chicago, IL 60616
 
36 Broadway
26th Floor
New York, NY 10006

 
 
 
Schedule 5

--------------------------------------------------------------------------------

 
 

 
36 NE Second
Miami, FL 33132
 
391 Inverness Parkway
Englewood, CO 80112
 
401 N. Broad
Philadelphia, PA 19108
 
44470 Chilum Pl
Ashburn, VA 20147
 
44480 Hastings Dr
Ashburn, VA 20147
 
50 NE 9th St
Miami, FL 33132
 
509 Madison Ave
New York, NY 10022
 
529 5th Ave
New York, NY 10017
 
56 Marietta St
Atlanta, GA 30303
 
60 Hudson St
New York, NY 10013
 
600 W 7th Ave
Los Angeles, CA 90017
 
601 W 26th St
New York, NY 10001
 
623 5th Ave
New York, NY 10022
 
624 S Grand Ave
Los Angeles, CA 90017
 
626 Wilshire Blvd

 
 
 
Schedule 5

--------------------------------------------------------------------------------

 
 
 

 
Los Angeles, CA 90017
 
777 Central Blvd
Carlstadt, NJ 07072
 
800 S Hope
Los Angeles, CA 90017
 
800 Third Ave
New York, NY 10022
 
83 Gerber Rd
South Windsor, CT 06074
 
882 3rd Ave
Brooklyn, New York NY
 
894 Ross Dr
Sunnyvale, CA 94089
 
910 15 th St
Denver, CO 80202
 
910 Lenex Pointe Dr
Charlotte, NC 28273
 
1275 K Street NW
Washington, DC 20005
 
624 S Grand Ave
Los Angeles, CA 90017
 
140 Pearl St
Buffalo, NY 14202
 
403 Main Street
Buffalo, NY 14203
 
14 E 38th St
New York, NY 10026
 
1150 US Hwy 22 East
Bridgewater, NJ 08807

 
 
 
Schedule 5

--------------------------------------------------------------------------------

 
 
 

 
15 Gardner Rd
Fairfiled, NJ 07004
 
105 E 17th St
New York, NY 10003
 
44480 Hastings Dr
Ashburn, VA 20147
 
21711 Filigree Ct
Ashburn, VA 20147
 
350 E Cermak
Chicago, IL 60616
 
1950 Stemmons Frwy
Dallas, TX 75207
 
300 Bent St
Boston, MA 02141
 
120 E Van Buren
Phoenix, AZ 85003
 
818 W 7th St
Los Angeles, CA 90017
 
401 N. Broad
Philadelphia, PA 19108
 
56 Marietta St
Atlanta, GA 30303
 
111 8th Ave
New York, NY 10011
 
56 Marietta St
Atlanta, GA 30303
 
50 NE 9th St
Miami, FL 33132
 
2001 W 6th Ave
Seattle , WA 98121



 
 
Schedule 5

--------------------------------------------------------------------------------

 
Grantor
Address Location
PEINC
FIBRENET
111 8TH AVENUE
NEW YORK
 
EQUINIX,
ASHBURN G,
44470 CHILUM PLACE
ASHBURN VA 20147
 
EQUINIX
350 E CERMAK ROAD
CHICAGO IL 60616
 
ONE WILSHIRE
624 S GRAND AVE
 SUITE 1110
LOS ANGELES CA 90017
 
50 NE 8TH STREET
 MIAMI FL 33132
 
EQUNIX
11 GREAT OAKS BLVD
SAN JOSE CA 95119
 
PAIX
529 BRYANT STREET
PALO ALTO CA 94301
 
MARKET POST TOWER
55 SOUTH MARKET STREET
SAN JOSE CA 95113
 
WESTIN BUILDING
2001 SIXTH AVENUE
SUITE 300
SEATTLE WA 98121
 
AT&T
15 ENTERPRISE AVENUE
SECAUCUS NY 07094

 
 
 
Schedule 5

--------------------------------------------------------------------------------

 
 
 

 
365 MAIN STREET
SAN FRANCISCO CA 94105
 
Dallas 1950 N. Stemmons Fwy
 
Telx 60 Hudson Street
 
Grantor
Address Location
PEUSA
100 William Street
21st Floor
New York NY
 
11 Great Oaks Blvd
San Jose CA
 
111 8th Ave
Ste 1515
New York NY
 
1735 Lundy Ave
San Jose CA
 
1920 Maple
El Segundo CA
 
1950 N Stemmons Fwy
Dallas TX
 
2001 Sixth Ave Suite 910
Seattle WA
 
21715 Filigree Ct
Ashburn, VA
 
275 Hartz Way
Secaucus NJ
 
350 E Cermale
5th Floor
Chicago IL
 
55 S Market Street

 
 
 
Schedule 5

--------------------------------------------------------------------------------

 
 
 
 

 
2nd Floor
San Jose CA
 
56 Marietta
Atlanta GA
 
60 Hudson St 9th Floor
New York NY
 
600 W 7th St 6th Floor
Los Angeles CA
 
624 S Grand Ave 11th Floor
Los Angeles CA
 
818 W 7th St 6th Floor
Los Angeles CA
 
120 E. Van Buren Street
Phoenix AZ 85004
 
1100 Walnut Street
Kansas City MO
 
707 Wilshire Blvd., Suite 4737
Los Angeles, CA 90017



 
Grantor
Address Location
GTTA
8484 Westpark Drive, Suite 720
McLean, VA 22102

 
 
 


 
Schedule 5

--------------------------------------------------------------------------------

 


SCHEDULE 6
 




RIGHTS OF THE GRANTORS RELATING TO PATENTS




 
N/A 
 
 
 
 


 
RIGHTS OF THE GRANTORS RELATING TO TRADEMARKS
 
 
Registered Trademarks of nLayer Communications, Inc.
 
 
Jurisdiction
Registration
No.
Registration
Date
Filing
Date
 
Registered Owner
Mark
USPTO
2903299
11/16/2004
 
nLayer
Communications, Inc.
“NLAYER
COMMUNICATIONS”



 
Registered Trademarks of [NAME OF GRANTOR]
 
 
Jurisdiction
RegistrationNo.
Registration
Date
Filing Date
Registered Owner
Mark
USPTO
2964558
07/05/2005
 
Global Telecom Technology Americas, Inc.
“Global Internetworking”



 
Pending Trademark Applications
 
N/A
 
Jurisdiction
Application No.
Filing Date
Applicant
Mark
         



 

 
Schedule 6

--------------------------------------------------------------------------------

 

SCHEDULE 7
 
 
LETTER OF CREDIT RIGHTS
 
 
N/A
 

 
Schedule 7

--------------------------------------------------------------------------------

 

SCHEDULE 8
 
 
COMMERCIAL TORT CLAIMS
 
 
N/A
 

Schedule 8
 
 

--------------------------------------------------------------------------------

 

ANNEX 1 TO
 
GUARANTEE AND COLLATERAL AGREEMENT
 
FORM OF
ASSUMPTION AGREEMENT
 
This ASSUMPTION AGREEMENT, dated as of [_______], is executed and delivered by
[______________________________] (the “Additional Grantor”), in favor of SILICON
VALLEY BANK, as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to that certain Credit Agreement, dated as
of May 23, 2012 (as amended, amended and restated, supplemented, restructured or
otherwise modified, renewed or replaced from time to time, the “Credit
Agreement”), among Global Telecom and Technology, Inc., a Delaware corporation
(“GTTI”), Global Telecom & Technology Americas, Inc., a Virginia corporation
(“GTTA”), Packetexchange (USA), Inc., a Delaware corporation (“PEUSA”),
Packetexchange, Inc., a Delaware corporation (“PEINC”), WBS Connect, LLC,  a
Colorado limited liability company (“WBS”), nLayer Communications, Inc., a
Delaware corporation (“NLAYER”),  (GTTI, GTTA, PEUSA, PEINC and WBS are
hereinafter referred to, individually, as a “Borrower” and collectively, jointly
and severally, as the “Borrowers”), the Guarantors party thereto, the Lenders
party thereto and the Administrative Agent.  All capitalized terms not defined
herein shall have the respective meanings ascribed to such terms in such Credit
Agreement.
 
W I T N E S S E T H:
 
WHEREAS, in connection with the Credit Agreement, the Borrowers and certain of
their Affiliates (other than the Additional Grantor) have entered into that
certain Guarantee and Collateral Agreement, dated as of May 23, 2012, in favor
of the Administrative Agent for the benefit of the Secured Parties defined
therein (the “Guarantee and Collateral Agreement”);
 
WHEREAS, the Borrowers are required, pursuant to Section 6.12 of the Credit
Agreement to cause the Additional Grantor to become a party to the Guarantee and
Collateral Agreement in order to grant in favor of the Administrative Agent (for
the ratable benefit of the Lenders) the Liens and security interests therein
specified and provide its guarantee of the Obligations as therein contemplated;
and
 
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
 
NOW, THEREFORE, IT IS AGREED:
 
1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, (a) hereby becomes a party to the Guarantee
and Collateral Agreement as both a “Grantor” and a “Guarantor” thereunder with
the same force and effect as if originally named therein as a Grantor and a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Grantor and a Guarantor
thereunder (including, without limitation, Obligations arising under the
European Loan Agreement), and (b) hereby grants to the Administrative Agent, for
the benefit of the Secured Parties, as security for the Secured Obligations, a
security interest in all of the Additional Grantor’s right, title and interest
in any and to all Collateral of the Additional Grantor, in each case whether now
owned or hereafter acquired or in which the Additional Grantor now has or
hereafter acquires an interest and wherever the same may be located, but subject
in all respects to the terms, conditions and exclusions set forth in the
Guarantee and Collateral Agreement.  The information set forth in Schedule 1
hereto is hereby added to the information set forth in the Schedules to
 
 
 


 
Annex 1

--------------------------------------------------------------------------------

 
 

the Guarantee and Collateral Agreement.  The Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Section 4 of the Guarantee and Collateral Agreement (x) that is
qualified by materiality is true and correct, and (y) that is not qualified by
materiality, is true and correct in all material respects, in each case, on and
as the date hereof (after giving effect to this Assumption Agreement) as if made
on and as of such date (except to the extent any such representation and
warranty expressly relates to an earlier date, in which case such representation
and warranty was true and correct in all material respects as of such earlier
date).
 
2.  Governing Law.  THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
3.  Loan Document.  This Assumption Agreement shall constitute a Loan Document
under the Credit Agreement.
 
IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
 
 



 
[ADDITIONAL GRANTOR]
 
 
By:                                                         
       Name:
       Title:


 
 
 
 
 
Annex 1

--------------------------------------------------------------------------------

 
 


Schedule to
Assumption Agreement
 
 
Supplement to Schedule 1
 
 
 
Supplement to Schedule 2
 
 
 
Supplement to Schedule 3
 
 
 
Supplement to Schedule 4
 
 
 
Supplement to Schedule 5
 
 
 
Supplement to Schedule 6
 
 
 
Supplement to Schedule 7
 
 
 
Supplement to Schedule 8
 
 
 
 
 
Annex 1

--------------------------------------------------------------------------------

 
 


ANNEX 2 TO
 
GUARANTEE AND COLLATERAL AGREEMENT
 
FORM OF
 
PLEDGE SUPPLEMENT
 
 


To:
Silicon Valley Bank, as Administrative Agent
   
Re:
               [Borrower]
   
Date:
           


Ladies and Gentlemen:


This Pledge Supplement (this “Pledge Supplement”) is made and delivered pursuant
to Section 3.3(g) of that certain Guarantee and Collateral Agreement, dated as
of May 23, 2012 (as amended, modified, renewed or extended from time to time,
the “Guarantee and Collateral Agreement”), among each Grantor party thereto
(each a “Grantor” and collectively, the “Grantors”), and Silicon Valley Bank
(the “Administrative Agent”).  All capitalized terms used in this Pledge
Supplement and not otherwise defined herein shall have the meanings assigned to
them in either the Guarantee and Collateral Agreement or the Credit Agreement
(as defined in the Guarantee and Collateral Agreement), as the context may
require.


The undersigned, ___________________________ [insert name of Grantor], a
_____________________ [corporation, partnership, limited liability company,
etc.], confirms and agrees that all Pledged Collateral of the undersigned,
including the property described on the supplemental schedule attached hereto,
shall be and become part of the Pledged Collateral and shall secure all Secured
Obligations.


Schedule 2 to the Guarantee and Collateral Agreement is hereby amended by adding
to such Schedule 2 the information set forth in the supplement attached hereto.


This Pledge Supplement shall constitute a Loan Document under the Credit
Agreement.


THIS PLEDGE SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the undersigned has executed this Pledge Supplement, as of
the date first above written.
 
 



 
[NAME OF APPLICABLE GRANTOR]
 
 
 
By:
   
 
Name:
   
 
Title:
 


 
 
 
Annex 2

--------------------------------------------------------------------------------

 
 


SUPPLEMENT TO ANNEX 2
 
TO THE SECURITY AGREEMENT
 
Name of Subsidiary
Number of Units/Shares Owned
Certificate(s) Numbers
Date Issued
Class or Type of Units or Shares
Percentage of Subsidiary’s Total Equity Interests Owned
           



 


 


 


 


 
Annex 1

 